Exhibit 10.3

AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT

This AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT (this “Agreement”),
dated as of December 20, 2013, among the Persons listed on the signature pages
hereof as “Grantors” and those additional entities that hereafter become parties
hereto by executing the form of Joinder attached hereto as Annex 1 (each, a
“Grantor” and collectively, the “Grantors”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as administrative agent and collateral agent for
the Lender Group and the Bank Product Providers (in such capacity, together with
its successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of January 27, 2012
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”) by and among American Reprographics Company, a Delaware
corporation (“US Borrower”), ARC Reprographics Canada Corp., a British Columbia
corporation (“ARC Canada”) and ARC Digital Canada Corp., a British Columbia
corporation (“ARC Digital Canada”; and ARC Digital Canada together with ARC
Canada, “Canadian Borrowers”), US Borrower and Canadian Borrowers are
collectively referred to as “Borrowers”), the lenders party thereto as “Lenders”
(each of such Lenders, together with its successors and permitted assigns, is
referred to hereinafter as a “Lender”), Agent, and Wells Fargo Capital Finance
Corporation Canada, an Ontario corporation, as administrative agent for the
Canadian Lenders (in such capacity, together with its successors and assigns in
such capacity, “Canadian Agent”), the Lender Group has agreed to make certain
financial accommodations available to Borrowers from time to time pursuant to
the terms and conditions thereof; and

WHEREAS, Agent has agreed to act as agent for the benefit of the Lender Group
and the Bank Product Providers and as collateral agent for the Canadian Agent
with respect to its interests in the Collateral to secure Canadian Obligations
in connection with the transactions contemplated by the Credit Agreement and
this Agreement;

WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents, to induce the Bank Product Providers to enter into
the Bank Product Agreements, and to induce the Lender Group and the Bank Product
Providers to make financial accommodations to Borrowers as provided for in the
Credit Agreement, the other Loan Documents and the Bank Product Agreements,
(a) each Guarantor has agreed to guaranty the Guarantied Obligations, and
(b) each Grantor has agreed to grant to Agent, for the benefit of the Lender
Group and the Bank Product Providers, a continuing security interest in and to
the Collateral in order to secure the prompt and complete payment, observance
and performance of, among other things, the Secured Obligations; and

WHEREAS, each Grantor (other than US Borrower) is a Subsidiary of US Borrower
and, as such, will benefit by virtue of the financial accommodations extended to
Borrowers by the Lender Group.



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

1. Definitions; Construction.

(a) All initially capitalized terms used herein (including in the preamble and
recitals hereof) without definition shall have the meanings ascribed thereto in
the Credit Agreement (including Schedule 1.1 thereto). Any terms (whether
capitalized or lower case) used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein or in the Credit Agreement; provided that to the extent that the Code is
used to define any term used herein and if such term is defined differently in
different Articles of the Code, the definition of such term contained in Article
9 of the Code shall govern. In addition to those terms defined elsewhere in this
Agreement, as used in this Agreement, the following terms shall have the
following meanings:

(i) “Account” means an account (as that term is defined in Article 9 of the
Code).

(ii) “Account Debtor” means an account debtor (as that term is defined in the
Code).

(iii) “Activation Instruction” has the meaning specified therefor in
Section 7(k).

(iv) “Agent” has the meaning specified therefor in the preamble to this
Agreement.

(v) “Agent’s Lien” has the meaning specified therefor in the Credit Agreement.

(vi) “Agreement” has the meaning specified therefor in the preamble to this
Agreement.

(vii) “Bank Product Obligations” has the meaning specified therefor in the
Credit Agreement.

(viii) “Bank Product Provider” has the meaning specified therefor in the Credit
Agreement.

(ix) “Books” means books and records (including each Grantor’s Records
indicating, summarizing, or evidencing such Grantor’s assets (including the
Collateral) or liabilities, each Grantor’s Records relating to such Grantor’s
business operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information).

(x) “Borrowers” has the meaning specified therefor in the recitals to this
Agreement.

(xi) “Cash Equivalents” has the meaning specified therefor in the Credit
Agreement.

(xii) “Chattel Paper” means chattel paper (as that term is defined in the Code),
and includes tangible chattel paper and electronic chattel paper.

 

-2-



--------------------------------------------------------------------------------

(xiii) “Code” means the California Uniform Commercial Code, as in effect from
time to time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to any Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of California, the term “Code” shall mean the Uniform Commercial Code
as enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies;

(xiv) “Collateral” has the meaning specified therefor in Section 3.

(xv) “Collections” has the meaning specified therefor in the Credit Agreement.

(xvi) “Commercial Tort Claims” means commercial tort claims (as that term is
defined in the Code), and includes those commercial tort claims listed on
Schedule 1.

(xvii) “Control Agreement” has the meaning specified therefor in the Credit
Agreement.

(xviii) “Controlled Account” has the meaning specified therefor in Section 7(k).

(xix) “Controlled Account Agreements” means those certain cash management
agreements, in form and substance reasonably satisfactory to Agent, each of
which is executed and delivered by a Grantor, Agent, and one of the Controlled
Account Banks.

(xx) “Controlled Account Bank” has the meaning specified therefor in
Section 7(k).

(xxi) “Copyrights” means any and all rights in any works of authorship,
including (A) copyrights and moral rights, (B) copyright registrations and
recordings thereof and all applications in connection therewith including those
listed on Schedule 2, (C) income, license fees, royalties, damages, and payments
now and hereafter due or payable under and with respect thereto, including
payments under all licenses entered into in connection therewith and damages and
payments for past, present, or future infringements thereof, (D) the right to
sue for past, present, and future infringements thereof, and (E) all of each
Grantor’s rights corresponding thereto throughout the world.

(xxii) “Copyright Security Agreement” means each Copyright Security Agreement
executed and delivered by Grantors, or any of them, and Agent, in substantially
the form of Exhibit A.

(xxiii) “Credit Agreement” has the meaning specified therefor in the recitals to
this Agreement.

(xxiv) “Deposit Account” means a deposit account (as that term is defined in the
Code).

 

-3-



--------------------------------------------------------------------------------

(xxv) “Dominion Triggering Event” means, as of any date of determination, that
(A) Agent has notified Borrowers that an Event of Default has occurred as of
such date, or (B) Excess Availability is less than $12,000,000 for the third
consecutive Business Day.

(xxvi) “Equipment” means equipment (as that term is defined in the Code).

(xxvii) “Equity Interests” has the meaning specified therefor in the Credit
Agreement.

(xxviii) “Event of Default” has the meaning specified therefor in the Credit
Agreement.

(xxix) “Farm Products” means farm products (as that term is defined in the
Code).

(xxx) “Fixtures” means fixtures (as that term is defined in the Code).

(xxxi) “Foreclosed Grantor” has the meaning specified therefor in
Section 2(i)(iii).

(xxxii) “General Intangibles” means general intangibles (as that term is defined
in the Code), and includes payment intangibles, software, contract rights,
rights to payment, rights under Hedge Agreements (including the right to receive
payment on account of the termination (voluntarily or involuntarily) of such
Hedge Agreements), rights arising under common law, statutes, or regulations,
choses or things in action, goodwill, Intellectual Property, Intellectual
Property Licenses, purchase orders, customer lists, monies due or recoverable
from pension funds, route lists, rights to payment and other rights under any
royalty or licensing agreements, including Intellectual Property Licenses,
infringement claims, pension plan refunds, pension plan refund claims, insurance
premium rebates, tax refunds, and tax refund claims, interests in a partnership
or limited liability company which do not constitute a security under Article 8
of the Code, and any other personal property other than Commercial Tort Claims,
money, Accounts, Chattel Paper, Deposit Accounts, goods, Investment Property,
Negotiable Collateral, and oil, gas, or other minerals before extraction.

(xxxiii) “Grantor” and “Grantors” have the respective meanings specified
therefor in the preamble to this Agreement.

(xxxiv) “Guarantied Obligations” means all of the Obligations (including all US
Obligations and all Canadian Obligations and any Bank Product Obligations) now
or hereafter existing, whether for principal, interest (including any interest
that accrues after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), fees (including the fees provided for in the Fee
Letter), Lender Group Expenses (including any fees or expenses that accrue after
the commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding), or
otherwise, and any and all expenses (including reasonable counsel fees and
expenses) incurred by Agent, any other member of the Lender Group, or any Bank
Product Provider (or any of them) in enforcing any rights under the any of the
Loan Documents. Without limiting the generality of the foregoing, Guarantied
Obligations shall include all amounts that constitute part of the Guarantied
Obligations and would be owed by any Borrower to Agent, any other member of the
Lender Group, or any Bank Product Provider but for the fact that they are
unenforceable or not allowable, including due to the existence of a bankruptcy,
reorganization, other Insolvency Proceeding or similar proceeding involving any
Borrower or any guarantor.

 

-4-



--------------------------------------------------------------------------------

(xxxv) “Guarantor” means each Grantor other than Borrowers.

(xxxvi) “Guaranty” means the guaranty set forth in Section 2 hereof.

(xxxvii) “Insolvency Proceeding” has the meaning specified therefor in the
Credit Agreement.

(xxxviii) “Intellectual Property” means any and all Patents, Copyrights,
Trademarks, trade secrets, know-how, inventions (whether or not patentable),
algorithms, software programs (including source code and object code),
processes, product designs, industrial designs, blueprints, drawings, data,
customer lists, URLs and domain names, specifications, documentations, reports,
catalogs, literature, and any other forms of technology or proprietary
information of any kind, including all rights therein and all applications for
registration or registrations thereof.

(xxxix) “Intellectual Property Licenses” means, with respect to any Person (the
“Specified Party”), (A) any licenses or other similar rights provided to the
Specified Party in or with respect to Intellectual Property owned or controlled
by any other Person, and (B) any licenses or other similar rights provided to
any other Person in or with respect to Intellectual Property owned or controlled
by the Specified Party, in each case, including (x) any software license
agreements (other than license agreements for commercially available
off-the-shelf software that is generally available to the public which have been
licensed to a Grantor pursuant to end-user licenses), (y) the license agreements
listed on Schedule 3, and (z) the right to use any of the licenses or other
similar rights described in this definition in connection with the enforcement
of the Lender Group’s rights under the Loan Documents; provided, however, that
“Intellectual Property Licenses” shall not include any license that is excluded
from the definition of Collateral as set forth in the last paragraph of
Section 3 of this Agreement.

(xl) “Intercreditor Agreement” has the meaning specified therefor in the Credit
Agreement.

(xli) “Inventory” means inventory (as that term is defined in the Code).

(xlii) “Investment Property” means (A) any and all investment property (as that
term is defined in the Code), and (B) any and all of the following (regardless
of whether classified as investment property under the Code): all Pledged
Interests, Pledged Operating Agreements, and Pledged Partnership Agreements.

(xliii) “Joinder” means each Joinder to this Agreement executed and delivered by
Agent and each of the other parties listed on the signature pages thereto, in
substantially the form of Annex 1.

 

-5-



--------------------------------------------------------------------------------

(xliv) “Lender Group” has the meaning specified therefor in the Credit
Agreement.

(xlv) “Lender” and “Lenders” have the respective meanings specified therefor in
the recitals to this Agreement.

(xlvi) “Loan Document” has the meaning specified therefor in the Credit
Agreement.

(xlvii) “Negotiable Collateral” means letters of credit, letter-of-credit
rights, instruments, promissory notes, drafts and documents (as each such term
is defined in the Code).

(xlviii) “Obligations” has the meaning specified therefor in the Credit
Agreement.

(xlix) “Patents” means patents and patent applications, including (A) the
patents and patent applications listed on Schedule 4, (B) all continuations,
divisionals, continuations-in-part, re-examinations, reissues, and renewals
thereof and improvements thereon, (C) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past, present, or future infringements thereof, (D) the
right to sue for past, present, and future infringements thereof, and (E) all of
each Grantor’s rights corresponding thereto throughout the world.

(l) “Patent Security Agreement” means each Patent Security Agreement executed
and delivered by Grantors, or any of them, and Agent, in substantially the form
of Exhibit B.

(li) “Permitted Investments” has the meaning specified therefor in the Credit
Agreement.

(lii) “Permitted Liens” has the meaning specified therefor in the Credit
Agreement.

(liii) “Person” has the meaning specified therefor in the Credit Agreement.

(liv) “Pledged Companies” means each Person listed on Schedule 5 as a “Pledged
Company”, together with each other Person, all or a portion of whose Equity
Interests are acquired or otherwise owned by a Grantor after the Closing Date;
provided, however, that Pledged Companies shall not include any company whose
stock (or portion thereof) is excluded from the definition of Collateral as set
forth in the last paragraph of Section 3 of this Agreement.

 

-6-



--------------------------------------------------------------------------------

(lv) “Pledged Interests” means all of each Grantor’s right, title and interest
in and to all of the Equity Interests now owned or hereafter acquired by such
Grantor, regardless of class or designation, including in each of the Pledged
Companies, and all substitutions therefor and replacements thereof, all proceeds
thereof and all rights relating thereto, also including any certificates
representing the Equity Interests, the right to receive any certificates
representing any of the Equity Interests, all warrants, options, share
appreciation rights and other rights, contractual or otherwise, in respect
thereof and the right to receive all dividends, distributions of income,
profits, surplus, or other compensation by way of income or liquidating
distributions, in cash or in kind, and all cash, instruments, and other property
from time to time received, receivable, or otherwise distributed in respect of
or in addition to, in substitution of, on account of, or in exchange for any or
all of the foregoing; provided, however, that with respect to the Equity
Interests in ARC Canada or any Foreign Subsidiary or Foreign Joint Venture, such
Pledged Interests shall not be greater than or equal to 65% of the outstanding
voting Equity Interests of ARC Canada or such Foreign Subsidiary or such Foreign
Joint Venture; and, provided further, that Pledged Interests shall not include
any Equity Interests excluded from the definition of Collateral as set forth in
the last paragraph of Section 3 of this Agreement.

(lvi) “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit C.

(lvii) “Pledged Notes” has the meaning specified therefor in Section 6(l).

(lviii) “Pledged Operating Agreements” means all of each Grantor’s rights,
powers, and remedies under the limited liability company operating agreements of
each of the Pledged Companies that are limited liability companies.

(lix) “Pledged Partnership Agreements” means all of each Grantor’s rights,
powers, and remedies under the partnership agreements of each of the Pledged
Companies that are partnerships.

(lx) “Proceeds” has the meaning specified therefor in Section 3.

(lxi) “PTO” means the United States Patent and Trademark Office.

(lxii) “Real Property” means any estates or interests in real property now owned
or hereafter acquired by any Grantor or any Subsidiary of any Grantor and the
improvements thereto.

(lxiii) “Record” means information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form.

(lxiv) “Rescission” has the meaning specified therefor in Section 7(k).

(lxv) “Secured Obligations” means each and all of the following: (A) all of the
present and future obligations of each of the Grantors arising from, or owing
under or pursuant to, this Agreement (including the Guaranty), the Credit
Agreement, or any of the other Loan Documents, (B) all Bank Product Obligations,
and (C) all other Obligations of Borrowers and all other Guarantied Obligations
of each Guarantor (including, in the case of each of clauses (A), (B) and (C),
reasonable attorneys’ fees and expenses and any interest, fees, or expenses that
accrue after the filing of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any Insolvency
Proceeding).

(lxvi) “Securities Account” means a securities account (as that term is defined
in the Code).

 

-7-



--------------------------------------------------------------------------------

(lxvii) “Security Interest” has the meaning specified therefor in Section 3.

(lxviii) “Supporting Obligations” means supporting obligations (as such term is
defined in the Code), and includes letters of credit and guaranties issued in
support of Accounts, Chattel Paper, documents, General Intangibles, instruments
or Investment Property.

(lxix) “Term Loan Priority Collateral” has the meaning specified therefor in the
Intercreditor Agreement.

(lxx) “Trademarks” means any and all trademarks, trade names, registered
trademarks, trademark applications, service marks, registered service marks and
service mark applications, including (A) the trade names, registered trademarks,
trademark applications, registered service marks and service mark applications
listed on Schedule 6, (B) all renewals thereof, (C) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (D) the right to sue for past, present and future infringements and
dilutions thereof, (E) the goodwill of each Grantor’s business symbolized by the
foregoing or connected therewith, and (F) all of each Grantor’s rights
corresponding thereto throughout the world.

(lxxi) “Trademark Security Agreement” means each Trademark Security Agreement
executed and delivered by Grantors, or any of them, and Agent, in substantially
the form of Exhibit D.

(lxxii) “URL” means “uniform resource locator,” an internet web address.

(b) Unless the context of this Agreement clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified. Any reference in this Agreement to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein or in
the Credit Agreement). The words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties. Any reference herein to the satisfaction,
repayment, or payment in full of the Secured Obligations or the Guarantied
Obligations shall mean (i) the payment or repayment in full in cash or
immediately available funds of (A) the principal amount of, and interest accrued
with respect to, all outstanding Advances, together with the payment of any
premium applicable to the repayment of the Advances, (B) all Lender Group
Expenses that have accrued regardless of whether demand has been made therefor,
(C) all fees or charges that have accrued hereunder or under any other Loan
Document (including the letter of credit fee and the unused line fee), (ii) in
the case of contingent reimbursement obligations with respect to Letters of
Credit, providing Letter of Credit Collateralization, (iii) in the case of
obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization, (iv) the receipt by Agent or Canadian
Agent of cash collateral in order to secure any other contingent Secured
Obligations or Guarantied Obligations for which a claim or demand for payment
has been made at such time or in respect of matters or circumstances known to
Agent or a Lender at the time that are reasonably expected to result in any
loss, cost, damage or expense (including attorneys’ fees and legal expenses),
such cash collateral to be in such amount as Agent or Canadian Agent reasonably
determines is appropriate to secure such contingent Secured Obligations or
Guarantied Obligations, (v) the payment or repayment in full in immediately
available funds of all other Secured Obligations or Guarantied Obligations (as
the case may be) (including the payment of any termination amount then
applicable (or which would or could become applicable as a result of the
repayment of the other Obligations) under Hedge Agreements provided by Hedge
Providers) other than (A) unasserted contingent indemnification obligations,
(B) any Bank Product Obligations (other than Hedge Obligations) that, at such
time, are allowed by the applicable Bank Product Provider to remain outstanding
without being required to be repaid or cash collateralized, and (C) any Hedge
Obligations that, at such time, are allowed by the applicable Hedge Provider to
remain outstanding without being required to be repaid, and (vi) the termination
of all of the Revolver Commitments of the Lenders. Any reference herein to any
Person shall be construed to include such Person’s successors and assigns. Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record.

 

-8-



--------------------------------------------------------------------------------

(c) All of the schedules and exhibits attached to this Agreement shall be deemed
incorporated herein by reference.

2. Guaranty.

(a) In recognition of the direct and indirect benefits to be received by
Guarantors from the proceeds of the Advances, the issuance of the Letters of
Credit, and the entering into of the Bank Product Agreements and by virtue of
the financial accommodations to be made to Borrowers, each of the Guarantors,
jointly and severally, hereby unconditionally and irrevocably guarantees as a
primary obligor and not merely as a surety the full and prompt payment when due,
whether upon maturity, acceleration, or otherwise, of all of the Guarantied
Obligations. If any or all of the Guarantied Obligations becomes due and
payable, each of the Guarantors, unconditionally and irrevocably, and without
the need for demand, protest, or any other notice or formality, promises to pay
such Guarantied Obligations to Agent or Canadian Agent, as applicable, for the
benefit of the Lender Group and the Bank Product Providers, together with any
and all expenses (including Lender Group Expenses) that may be incurred by Agent
or Canadian Agent or any other member of the Lender Group or any Bank Product
Provider in demanding, enforcing, or collecting any of the Guarantied
Obligations (including the enforcement of any collateral for such Obligations or
any collateral for the obligations of the Guarantors under this Guaranty). If a
claim is ever made upon Agent or Canadian Agent or any other member of the
Lender Group or any Bank Product Provider for repayment or recovery of any
amount or amounts received in payment of or on account of any or all of the
Obligations and any of Agent or Canadian Agent or any other member of the Lender
Group or any Bank Product Provider repays all or part of said amount by reason
of (i) any judgment, decree, or order of any court or administrative body having
jurisdiction over such payee or any of its property, or (ii) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including any Borrower or any Guarantor), then and in each such event, each of
the Guarantors agrees that any such judgment, decree, order, settlement, or
compromise shall be binding upon the Guarantors, notwithstanding any revocation
(or purported revocation) of this Guaranty or other instrument evidencing any
liability of any Grantor, and the Guarantors shall be and remain liable to the
aforesaid payees hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by any such payee.

 

-9-



--------------------------------------------------------------------------------

(b) Additionally, each of the Guarantors unconditionally and irrevocably
guarantees the payment of any and all of the Obligations to Agent and/or
Canadian Agent, as applicable, for the benefit of the Lender Group and the Bank
Product Providers, whether or not due or payable by any Loan Party upon the
occurrence of any of the events specified in Section 8.4 or 8.5 of the Credit
Agreement, and irrevocably and unconditionally promises to pay such indebtedness
to Agent and/or Canadian Agent, as applicable, for the benefit of the Lender
Group and the Bank Product Providers, without the requirement of demand,
protest, or any other notice or other formality, in lawful money of the United
States.

(c) The liability of each of the Guarantors hereunder is primary, absolute, and
unconditional, and is independent of any security for or other guaranty of the
Obligations, whether executed by any other Guarantor or by any other Person, and
the liability of each of the Guarantors hereunder shall not be affected or
impaired by (i) any payment on, or in reduction of, any such other guaranty or
undertaking, (ii) any dissolution, termination, or increase, decrease, or change
in personnel by any Grantor, (iii) any payment made to Agent, Canadian Agent,
any other member of the Lender Group, or any Bank Product Provider on account of
the Obligations which Agent, Canadian Agent, such other member of the Lender
Group, or such Bank Product Provider repays to any Grantor pursuant to court
order in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding (or any settlement or compromise of any claim made in such a
proceeding relating to such payment), and each of the Guarantors waives any
right to the deferral or modification of its obligations hereunder by reason of
any such proceeding, or (iv) any action or inaction by Agent, Canadian Agent,
any other member of the Lender Group, or any Bank Product Provider, or (v) any
invalidity, irregularity, avoidability, or unenforceability of all or any part
of the Obligations or of any security therefor.

(d) This Guaranty includes all present and future Guarantied Obligations
including any under transactions continuing, compromising, extending,
increasing, modifying, releasing, or renewing the Guarantied Obligations,
changing the interest rate, payment terms, or other terms and conditions
thereof, or creating new or additional Guarantied Obligations after prior
Guarantied Obligations have been satisfied in whole or in part. To the maximum
extent permitted by law, each Guarantor hereby waives any right to revoke this
Guaranty as to future Guarantied Obligations. If such a revocation is effective
notwithstanding the foregoing waiver, each Guarantor acknowledges and agrees
that (i) no such revocation shall be effective until written notice thereof has
been received by Agent and Canadian Agent, (ii) no such revocation shall apply
to any Guarantied Obligations in existence on the date of receipt by Agent and
Canadian Agent of such written notice (including any subsequent continuation,
extension, or renewal thereof, or change in the interest rate, payment terms, or
other terms and conditions thereof), (iii) no such revocation shall apply to any
Guarantied Obligations made or created after such date to the extent made or
created pursuant to a legally binding commitment of any member of the Lender
Group or any Bank Product Provider in existence on the date of such revocation,
(iv) no payment by any Guarantor, any Borrower, or from any other source, prior
to the date of Agent’s and Canadian Agent’s receipt of written notice of such
revocation shall reduce the maximum obligation of such Guarantor hereunder, and
(v) any payment by any Borrower or from any source other than such Guarantor
subsequent to the date of such revocation shall first be applied to that portion
of the Guarantied Obligations as to which the revocation is effective and which
are not, therefore, guarantied hereunder, and to the extent so applied shall not
reduce the maximum obligation of such Guarantor hereunder. This Guaranty shall
be binding upon each Guarantor, its successors and assigns and inure to the
benefit of and be enforceable by Agent and Canadian Agent (for the benefit of
the Lender Group and the Bank Product Providers) and its successors,
transferees, or assigns.

 

-10-



--------------------------------------------------------------------------------

(e) The guaranty by each of the Guarantors hereunder is a guaranty of payment
and not of collection. The obligations of each of the Guarantors hereunder are
independent of the obligations of any other Guarantor or Grantor or any other
Person and a separate action or actions may be brought and prosecuted against
one or more of the Guarantors whether or not action is brought against any other
Guarantor or Grantor or any other Person and whether or not any other Guarantor
or Grantor or any other Person be joined in any such action or actions. Each of
the Guarantors waives, to the fullest extent permitted by law, the benefit of
any statute of limitations affecting its liability hereunder or the enforcement
hereof. Any payment by any Grantor or other circumstance which operates to toll
any statute of limitations as to any Grantor shall operate to toll the statute
of limitations as to each of the Guarantors.

(f) Each of the Guarantors authorizes Agent, Canadian Agent, the other members
of the Lender Group, and the Bank Product Providers without notice or demand,
and without affecting or impairing its liability hereunder, from time to time
to:

(i) change the manner, place, or terms of payment of, or change or extend the
time of payment of, renew, increase, accelerate, or alter: (A) any of the
Obligations (including any increase or decrease in the principal amount thereof
or the rate of interest or fees thereon); or (B) any security therefor or any
liability incurred directly or indirectly in respect thereof, and this Guaranty
shall apply to the Obligations as so changed, extended, renewed, or altered;

(ii) take and hold security for the payment of the Obligations and sell,
exchange, release, impair, surrender, realize upon, collect, settle, or
otherwise deal with in any manner and in any order any property at any time
pledged or mortgaged to secure the Obligations or any of the Guarantied
Obligations (including any of the obligations of all or any of the Guarantors
under this Guaranty) incurred directly or indirectly in respect thereof or
hereof, or any offset on account thereof;

(iii) exercise or refrain from exercising any rights against any Grantor;

(iv) release or substitute any one or more endorsers, guarantors, any Grantor,
or other obligors;

(v) settle or compromise any of the Obligations, any security therefor, or any
liability (including any of those of any of the Guarantors under this Guaranty)
incurred directly or indirectly in respect thereof or hereof, and may
subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of any Grantor to its creditors;

 

-11-



--------------------------------------------------------------------------------

(vi) apply any sums by whomever paid or however realized to any liability or
liabilities of any Grantor to Agent, Canadian Agent, any other member of the
Lender Group, or any Bank Product Provider regardless of what liability or
liabilities of such Grantor remain unpaid;

(vii) consent to or waive any breach of, or any act, omission, or default under,
this Agreement, any other Loan Document, any Bank Product Agreement, or any of
the instruments or agreements referred to herein or therein, or otherwise amend,
modify, or supplement this Agreement, any other Loan Document, any Bank Product
Agreement, or any of such other instruments or agreements; or

(viii) take any other action that could, under otherwise applicable principles
of law, give rise to a legal or equitable discharge of one or more of the
Guarantors from all or part of its liabilities under this Guaranty.

(g) It is not necessary for Agent, any other member of the Lender Group, or any
Bank Product Provider to inquire into the capacity or powers of any of the
Guarantors or the officers, directors, partners or agents acting or purporting
to act on their behalf, and any Obligations made or created in reliance upon the
professed exercise of such powers shall be Guarantied hereunder.

(h) Each Guarantor jointly and severally guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation, or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
member of the Lender Group or any Bank Product Provider with respect thereto.
The obligations of each Guarantor under this Guaranty are independent of the
Guarantied Obligations, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce such obligations, irrespective of
whether any action is brought against any other Guarantor or whether any other
Guarantor is joined in any such action or actions. The liability of each
Guarantor under this Guaranty shall be absolute and unconditional irrespective
of, and each Guarantor hereby irrevocably waives any defense it may now or
hereafter have in any way relating to, any or all of the following:

(i) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(ii) any change in the time, manner, or place of payment of, or in any other
term of, all or any of the Guarantied Obligations, or any other amendment or
waiver of or any consent to departure from any Loan Document, including any
increase in the Guarantied Obligations resulting from the extension of
additional credit;

(iii) any taking, exchange, release, or non-perfection of any Lien in and to any
Collateral, or any taking, release, amendment, waiver of, or consent to
departure from any other guaranty, for all or any of the Guarantied Obligations;

 

-12-



--------------------------------------------------------------------------------

(iv) the existence of any claim, set-off, defense, or other right that any
Guarantor may have at any time against any Person, including Agent, Canadian
Agent, any other member of the Lender Group, or any Bank Product Provider;

(v) any defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guarantied Obligations or any
security therefor;

(vi) any right or defense arising by reason of any claim or defense based upon
an election of remedies by any member of the Lender Group or any Bank Product
Provider including any defense based upon an impairment or elimination of such
Guarantor’s rights of subrogation, reimbursement, contribution, or indemnity of
such Guarantor against any other Grantor or any guarantors or sureties;

(vii) any change, restructuring, or termination of the corporate, limited
liability company, or partnership structure or existence of any Grantor; or

(viii) any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Grantor or any other guarantor or surety.

(i) Waivers:

(i) Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require Agent, any other member of
the Lender Group, or any Bank Product Provider to (i) proceed against any other
Grantor or any other Person, (ii) proceed against or exhaust any security held
from any other Grantor or any other Person, or (iii) protect, secure, perfect,
or insure any security interest or Lien on any property subject thereto or
exhaust any right to take any action against any other Grantor, any other
Person, or any collateral, or (iv) pursue any other remedy in any member of the
Lender Group’s or any Bank Product Provider’s power whatsoever. Each of the
Guarantors waives any defense based on or arising out of any defense of any
Grantor or any other Person, other than payment of the Obligations to the extent
of such payment, based on or arising out of the disability of any Grantor or any
other Person, or the validity, legality, or unenforceability of the Obligations
or any part thereof from any cause, or the cessation from any cause of the
liability of any Grantor other than payment of the Obligations to the extent of
such payment. Agent may, at the election of the Required Lenders, foreclose upon
any Collateral held by Agent by one or more judicial or nonjudicial sales or
other dispositions, whether or not every aspect of any such sale is commercially
reasonable or otherwise fails to comply with applicable law or may exercise any
other right or remedy Agent, any other member of the Lender Group, or any Bank
Product Provider may have against any Grantor or any other Person, or any
security, in each case, without affecting or impairing in any way the liability
of any of the Guarantors hereunder except to the extent the Obligations have
been paid.

 

-13-



--------------------------------------------------------------------------------

(ii) Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including notices of nonperformance, notices of protest,
notices of dishonor, notices of acceptance of this Guaranty, and notices of the
existence, creation, or incurring of new or additional Obligations or other
financial accommodations (other than any notice specifically required to be
given to a Guarantor under this Guaranty or any other Loan Document to which
such Grantor is a party). Each of the Guarantors waives notice of any Default or
Event of Default under any of the Loan Documents. Each of the Guarantors assumes
all responsibility for being and keeping itself informed of each Grantor’s
financial condition and assets and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope, and extent of the
risks which each of the Guarantors assumes and incurs hereunder, and agrees that
neither Agent nor any of the other members of the Lender Group nor any Bank
Product Provider shall have any duty to advise any of the Guarantors of
information known to them regarding such circumstances or risks.

(iii) To the fullest extent permitted by applicable law, each Guarantor hereby
waives: (A) any right to assert against any member of the Lender Group or any
Bank Product Provider, any defense (legal or equitable), set-off, counterclaim,
or claim which each Guarantor may now or at any time hereafter have against any
Borrower or any other party liable to any member of the Lender Group or any Bank
Product Provider (other than the defense that the Guarantied Obligations have
been finally and indefeasibly paid in full); (B) any defense, set-off,
counterclaim, or claim, of any kind or nature, arising directly or indirectly
from the present or future lack of perfection, sufficiency, validity, or
enforceability of the Guarantied Obligations or any security therefor (other
than the defense that the Guarantied Obligations have been finally and
indefeasibly paid in full); (C) any right or defense arising by reason of any
claim or defense based upon an election of remedies by any member of the Lender
Group or any Bank Product Provider including any defense based upon an
impairment or elimination of such Guarantor’s rights of subrogation,
reimbursement, contribution, or indemnity of such Guarantor against any Borrower
or other guarantors or sureties (other than the defense that the Guarantied
Obligations have been finally and indefeasibly paid in full); and (D) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement thereof, and any act which shall defer or delay the
operation of any statute of limitations applicable to the Guarantied Obligations
shall similarly operate to defer or delay the operation of such statute of
limitations applicable to such Guarantor’s liability hereunder.

(iv) No Guarantor will exercise any rights that it may now or hereafter acquire
against any Grantor or any other guarantor that arise from the existence,
payment, performance or enforcement of such Guarantor’s obligations under this
Guaranty, including any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of Agent, Canadian Agent, any other member of the Lender Group, or any
Bank Product Provider against any Grantor or any other guarantor or any
Collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including the right to take or receive from any
Grantor or any other guarantor, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security solely on
account of such claim, remedy or right, unless and until all of the Guarantied
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash and all of the Revolver Commitments have been terminated.
If any amount shall be paid to any Guarantor in violation of the immediately
preceding sentence, such amount shall be held in trust for the benefit of Agent,
for the benefit of the Lender Group and the Bank Product Providers, and shall
forthwith be paid to Agent or Canadian Agent, as applicable, to be credited and
applied to the Guarantied Obligations and all other amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of the
Credit Agreement, or to be held as Collateral for any Guarantied Obligations or
other amounts payable under this Guaranty thereafter arising. Notwithstanding
anything to the contrary contained in this Guaranty, no Guarantor may exercise
any rights of subrogation, contribution, indemnity, reimbursement or other
similar rights against, and may not proceed or seek recourse against or with
respect to any property or asset of, any other Grantor (the “Foreclosed
Grantor”), including after payment in full of the Obligations, if all or any
portion of the Obligations have been satisfied in connection with an exercise of
remedies in respect of the Equity Interests of such Foreclosed Grantor whether
pursuant to this Agreement or otherwise.

 

-14-



--------------------------------------------------------------------------------

(v) Each of the Guarantors hereby acknowledges and affirms that it understands
that to the extent the Obligations are secured by Real Property located in
California, Guarantors shall be liable for the full amount of the liability
hereunder notwithstanding the foreclosure on such Real Property by trustee sale
or any other reason impairing such Guarantor’s right to proceed against any Loan
Party. In accordance with Section 2856 of the California Code of Civil Procedure
or any similar laws of any other applicable jurisdiction, each of the Guarantors
hereby waives until such time as the Obligations have been paid in full:

(1) all rights of subrogation, reimbursement, indemnification, and contribution
and any other rights and defenses that are or may become available to the
Guarantors by reason of Sections 2787 to 2855, inclusive, 2899, and 3433 of the
California Code of Civil Procedure or any similar laws of any other applicable
jurisdiction;

(2) all rights and defenses that the Guarantors may have because the Obligations
are secured by Real Property located in California, meaning, among other things,
that: (A) Agent, the other members of the Lender Group, and the Bank Product
Providers may collect from the Guarantors without first foreclosing on any real
or personal property collateral pledged by any Borrower or any other Grantor,
and (B) if Agent, on behalf of the Lender Group, forecloses on any Real Property
collateral pledged by any Borrower or any other Grantor, (1) the amount of the
Obligations may be reduced only by the price for which that collateral is sold
at the foreclosure sale, even if the collateral is worth more than the sale
price, and (2) the Lender Group may collect from the Guarantors even if, by
foreclosing on the Real Property collateral, Agent or the other members of the
Lender Group have destroyed or impaired any right the Guarantors may have to
collect from any other Grantor, it being understood that this is an
unconditional and irrevocable waiver of any rights and defenses the Guarantors
may have because the Obligations are secured by Real Property (including,
without limitation, any rights or defenses based upon Sections 580a, 580d, or
726 of the California Code of Civil Procedure or any similar laws of any other
applicable jurisdiction); and

(3) all rights and defenses arising out of an election of remedies by Agent, the
other members of the Lender Group, and the Bank Product Providers, even though
that election of remedies, such as a nonjudicial foreclosure with respect to
security for the Obligations, has destroyed Guarantors’ rights of subrogation
and reimbursement against any Grantor by the operation of Section 580d of the
California Code of Civil Procedure or any similar laws of any other applicable
jurisdiction or otherwise.

(vi) Each of the Guarantors represents, warrants, and agrees that each of the
waivers set forth above is made with full knowledge of its significance and
consequences and that if any of such waivers are determined to be contrary to
any applicable law or public policy, such waivers shall be effective to the
maximum extent permitted by law.

 

-15-



--------------------------------------------------------------------------------

(j) This Guaranty shall terminate upon the earlier of (a) the indefeasible
payment in full of all Obligations under the Credit Agreement and termination of
all commitments of the Lenders and any Issuing Lender under the Credit
Agreement, and (b) release by Agent of each Grantor from its obligations under
this Guaranty.

(k) The provisions of this Guaranty are severable, and in any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under this Guaranty
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of such Guarantor’s liability under this Guaranty,
then, notwithstanding any other provision of this Guaranty to the contrary, the
amount of such liability shall, without any further action by the Guarantors or
the Lenders, be automatically limited and reduced to the highest amount that is
valid and enforceable as determined in such action or proceeding (such highest
amount determined hereunder being the relevant Guarantor’s “Maximum Liability”).
This Section with respect to the Maximum Liability of each Guarantor is intended
solely to preserve the rights of the Lenders to the maximum extent not subject
to avoidance under applicable law, and no Guarantor nor any other person or
entity shall have any right or claim under this Section with respect to such
Maximum Liability, except to the extent necessary so that the obligations of any
Guarantor hereunder shall not be rendered voidable under applicable law. Each
Guarantor agrees that the Guarantied Obligations may at any time and from time
to time exceed the Maximum Liability of each Guarantor without impairing this
Guaranty or affecting the rights and remedies of the Lenders hereunder, provided
that, nothing in this sentence shall be construed to increase any Guarantor’s
obligations hereunder beyond its Maximum Liability.

3. Grant of Security. Each Grantor hereby unconditionally grants, assigns, and
pledges to Agent, for the benefit of each member of the Lender Group and each of
the Bank Product Providers, to secure the Secured Obligations, a continuing
security interest (hereinafter referred to as the “Security Interest”) in all of
such Grantor’s right, title, and interest in and to the following, whether now
owned or hereafter acquired or arising and wherever located (the “Collateral”):

(a) all of such Grantor’s Accounts;

(b) all of such Grantor’s Books;

(c) all of such Grantor’s Chattel Paper;

(d) all of such Grantor’s Commercial Tort Claims;

(e) all of such Grantor’s Deposit Accounts;

(f) all of such Grantor’s Equipment;

(g) all of such Grantor’s Farm Products;

(h) all of such Grantor’s Fixtures;

(i) all of such Grantor’s General Intangibles;

 

-16-



--------------------------------------------------------------------------------

(j) all of such Grantor’s Inventory;

(k) all of such Grantor’s Investment Property;

(l) all of such Grantor’s Intellectual Property and Intellectual Property
Licenses;

(m) all of such Grantor’s Negotiable Collateral (including all of such Grantor’s
Pledged Notes);

(n) all of such Grantor’s Pledged Interests (including all of such Grantor’s
Pledged Operating Agreements and Pledged Partnership Agreements);

(o) all of such Grantor’s Securities Accounts;

(p) all of such Grantor’s Supporting Obligations;

(q) all of such Grantor’s money, Cash Equivalents, or other assets of such
Grantor that now or hereafter come into the possession, custody, or control of
Agent (or its agent or designee) or any other member of the Lender Group; and

(r) all of the proceeds (as such term is defined in the Code) and products,
whether tangible or intangible, of any of the foregoing, including proceeds of
insurance or Commercial Tort Claims covering or relating to any or all of the
foregoing, and any and all Accounts, Books, Chattel Paper, Deposit Accounts,
Equipment, Fixtures, General Intangibles, Inventory, Investment Property,
Intellectual Property, Negotiable Collateral, Pledged Interests, Securities
Accounts, Supporting Obligations, money, or other tangible or intangible
property resulting from the sale, lease, license, exchange, collection, or other
disposition of any of the foregoing, the proceeds of any award in condemnation
with respect to any of the foregoing, any rebates or refunds, whether for taxes
or otherwise, and all proceeds of any such proceeds, or any portion thereof or
interest therein, and the proceeds thereof, and all proceeds of any loss of,
damage to, or destruction of the above, whether insured or not insured, and, to
the extent not otherwise included, any indemnity, warranty, or guaranty payable
by reason of loss or damage to, or otherwise with respect to any of the
foregoing (the “Proceeds”). Without limiting the generality of the foregoing,
the term “Proceeds” includes whatever is receivable or received when Investment
Property or proceeds are sold, exchanged, collected, or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes proceeds of
any indemnity or guaranty payable to any Grantor or Agent from time to time with
respect to any of the Investment Property.

 

-17-



--------------------------------------------------------------------------------

Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include: (i) Investment Property or General Intangibles
constituting the voting Equity Interests of a Grantor in or to any Foreign Joint
Venture or any Foreign Subsidiary, except solely to the extent that such Equity
Interests represent less than 65% of the outstanding voting Equity Interests of
ARC Canada or any other Foreign Subsidiary directly owned by a Grantor; (ii) any
property subject to any negative pledge clauses or other restrictions on
assignment pursuant to Capital Leases, Synthetic Lease Obligations or
documentation regarding Purchase Money Indebtedness or other purchase money
security interests or other property as contemplated under clause (e)(iii) of
the definition of Permitted Indebtedness in the Credit Agreement, if the Liens
granted pursuant to such Capital Leases, Synthetic Lease Obligations or
documentation regarding Purchase Money Indebtedness or other purchase money
security interests or documentation are Permitted Liens and the Indebtedness
incurred thereunder is permitted to be incurred under Section 6.1 of the Credit
Agreement (provided that such property shall be considered Collateral
immediately and automatically when such property is not subject to such
documentation); (iii) any rights or interest in any contract, lease, permit,
license, or license agreement covering real or personal property of any Grantor
(including any Investment Property constituting Equity Interests of Unis
Document Solutions Co., Ltd to the extent a pledge thereof would violate any
organizational documents of such Person) if under the terms of such contract,
lease, permit, license, or license agreement, or applicable law with respect
thereto, the grant of a security interest or lien therein would result in the
abandonment, invalidation, unlawfulness or unenforceability of any right or
interest of any Grantor therein or is prohibited as a matter of law or under the
terms of such contract, lease, permit, license, or license agreement and such
prohibition or restriction has not been waived or the consent of the other party
to such contract, lease, permit, license, or license agreement has not been
obtained (provided, that, (A) the foregoing exclusions of this clause (ii) shall
in no way be construed (1) to apply to the extent that any described prohibition
or restriction is ineffective under Section 9-406, 9-407, 9-408, or 9-409 of the
Code or other applicable law, or (2) to apply to the extent that any consent or
waiver has been obtained that would permit Agent’s security interest or lien to
attach notwithstanding the prohibition or restriction on the pledge of such
contract, lease, permit, license, or license agreement and (B) the foregoing
exclusions of clauses (i) and (ii) shall in no way be construed to limit,
impair, or otherwise affect any of Agent’s, any other member of the Lender
Group’s or any Bank Product Provider’s continuing security interests in and
liens upon any rights or interests of any Grantor in or to (1) monies due or to
become due under or in connection with any described contract, lease, permit,
license, license agreement, or Equity Interests (including any Accounts or
Equity Interests), or (2) any proceeds from the sale, license, lease, or other
dispositions of any such contract, lease, permit, license, license agreement, or
Equity Interests); (iii) any United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law, provided that
upon submission and acceptance by the PTO of an amendment to allege use pursuant
to 15 U.S.C. Section 1060(a) (or any successor provision), such intent-to-use
trademark application shall be considered Collateral; (iv) any fee or leasehold
interests in Real Property prior to Agent’s request for a Mortgage following the
occurrence of an Event of Default or the granting of a mortgage in such real
property to Term Agent; or (v) any motor vehicles.

4. Security for Secured Obligations. The Security Interest created hereby
secures the payment and performance of the Secured Obligations, whether now
existing or arising hereafter. Without limiting the generality of the foregoing,
this Agreement secures the payment of all amounts which constitute part of the
Secured Obligations and would be owed by Grantors, or any of them, to Agent, the
Lender Group, the Bank Product Providers or any of them, but for the fact that
they are unenforceable or not allowable (in whole or in part) as a claim in an
Insolvency Proceeding involving any Grantor due to the existence of such
Insolvency Proceeding.

 

-18-



--------------------------------------------------------------------------------

5. Grantors Remain Liable. Anything herein to the contrary notwithstanding,
(a) each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, including the Pledged Operating Agreements and the
Pledged Partnership Agreements, to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by Agent or any other member of the Lender Group of any of the
rights hereunder shall not release any Grantor from any of its duties or
obligations under such contracts and agreements included in the Collateral, and
(c) none of the members of the Lender Group shall have any obligation or
liability under such contracts and agreements included in the Collateral by
reason of this Agreement, nor shall any of the members of the Lender Group be
obligated to perform any of the obligations or duties of any Grantors thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder. Until an Event of Default shall occur and be continuing, except as
otherwise provided in this Agreement, the Credit Agreement, or any other Loan
Document, Grantors shall have the right to possession and enjoyment of the
Collateral for the purpose of conducting the ordinary course of their respective
businesses, subject to and upon the terms hereof and of the Credit Agreement and
the other Loan Documents. Without limiting the generality of the foregoing, it
is the intention of the parties hereto that record and beneficial ownership of
the Pledged Interests, including all voting, consensual, dividend, and
distribution rights, shall remain in the applicable Grantor until (i) the
occurrence and continuance of an Event of Default and (ii) Agent has notified
the applicable Grantor of Agent’s election to exercise such rights with respect
to the Pledged Interests pursuant to Section 16.

6. Representations and Warranties. In order to induce Agent to enter into this
Agreement for the benefit of the Lender Group and the Bank Product Providers,
each Grantor makes the following representations and warranties to the Lender
Group which shall be true, correct, and complete, in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the Closing Date, and shall be true,
correct, and complete, in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), as of the
date of the making of each Advance (or other extension of credit) made
thereafter, as though made on and as of the date of such Advance (or other
extension of credit) (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date) and such representations and warranties shall
survive the execution and delivery of this Agreement:

(a) The name (within the meaning of Section 9-503 of the Code) and jurisdiction
of organization of each Grantor is set forth on Schedule 7 (as such Schedule may
be updated from time to time to reflect changes resulting from transactions
permitted under the Loan Documents).

(b) The chief executive office of each Grantor is located at the address
indicated on Schedule 7 (as such Schedule may be updated from time to time to
reflect changes resulting from transactions permitted under the Loan Documents).

 

-19-



--------------------------------------------------------------------------------

(c) Each Grantor’s tax identification numbers and organizational identification
numbers, if any, are identified on Schedule 7 (as such Schedule may be updated
from time to time to reflect changes resulting from transactions permitted under
the Loan Documents).

(d) As of the Closing Date, no Grantor holds any commercial tort claims that
exceed $500,000 in amount, except as set forth on Schedule 1.

(e) Set forth on Schedule 9 (as such Schedule may be updated from time to time
subject to Section 7(k)(iii) with respect to Controlled Accounts and provided
that Grantors comply with Section 7(c) hereof) is a listing of all of Grantors’
Deposit Accounts and Securities Accounts, including, with respect to each bank
or securities intermediary (a) the name and address of such Person, and (b) the
account numbers of the Deposit Accounts or Securities Accounts maintained with
such Person.

(f) Schedule 8 sets forth all Real Property owned by any of the Grantors as of
the Closing Date.

(g) As of the Closing Date: (i) Schedule 2 provides a complete and correct list
of all registered Copyrights owned by any Grantor, all applications for
registration of Copyrights owned by any Grantor; (ii) Schedule 3 provides a
complete and correct list of all Intellectual Property Licenses entered into by
any Grantor pursuant to which (A) any Grantor has provided any license or other
rights in Intellectual Property owned or controlled by such Grantor to any other
Person (other than non-exclusive software licenses granted in the ordinary
course of business) or (B) any Person has granted to any Grantor any license or
other rights in Intellectual Property owned or controlled by such Person that is
material to the business of such Grantor, including any Intellectual Property
that is incorporated in any Inventory, software, or other product marketed,
sold, licensed, or distributed by such Grantor; (iii) Schedule 4 provides a
complete and correct list of all Patents owned by any Grantor and all
applications for Patents owned by any Grantor; and (iv) Schedule 6 provides a
complete and correct list of all registered Trademarks owned by any Grantor, all
applications for registration of Trademarks owned by any Grantor, and all other
Trademarks owned by any Grantor and material to the conduct of the business of
any Grantor.

(h) (i) (A) each Grantor owns exclusively or holds licenses in all Intellectual
Property that is necessary in the conduct of its business, and (B) all employees
and contractors of each Grantor who were involved in the creation or development
of any Intellectual Property for such Grantor that is necessary in the business
of such Grantor have signed agreements containing assignment of Intellectual
Property rights to such Grantor and obligations of confidentiality, in each
case, in each case, except where failure to do so either individually or in the
aggregate could not reasonably be expected to result in a Material Adverse
Change;

(ii) to each Grantor’s knowledge after reasonable inquiry, no Person has
infringed or misappropriated or is currently infringing or misappropriating any
Intellectual Property rights owned by such Grantor, in each case, that either
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Change;

 

-20-



--------------------------------------------------------------------------------

(iii) (A) to each Grantor’s knowledge after reasonable inquiry, except where
such infringement either individually or in the aggregate could not reasonably
be expected to result in a Material Adverse Change, (1) such Grantor has never
infringed or misappropriated and is not currently infringing or misappropriating
any Intellectual Property rights of any Person, and (2) no product manufactured,
used, distributed, licensed, or sold by or service provided by such Grantor has
ever infringed or misappropriated or is currently infringing or misappropriating
any Intellectual Property rights of any Person, in each case, except where such
infringement either individually or in the aggregate could not reasonably be
expected to result in a Material Adverse Change, and (B) there are no
infringement or misappropriation claims or proceedings pending, or to any
Grantor’s knowledge after reasonable inquiry, threatened in writing against any
Grantor, and no Grantor has received any written notice or other communication
of any actual or alleged infringement or misappropriation of any Intellectual
Property rights of any Person, in each case, except where such infringement
either individually or in the aggregate could not reasonably be expected to
result in a Material Adverse Change;

(iv) to each Grantor’s knowledge after reasonable inquiry, all registered
Copyrights, registered Trademarks, and issued Patents that are owned by such
Grantor and necessary in the conduct of its business are valid, subsisting and
enforceable and in compliance with all legal requirements, filings, and payments
and other actions that are required to maintain such Intellectual Property in
full force and effect, except where the failure to do so either individually or
in the aggregate could not reasonably be expected to result in a Material
Adverse Change, and

(v) each Grantor has taken reasonable steps to maintain the confidentiality of
and otherwise protect and enforce its rights in all trade secrets owned by such
Grantor that are necessary in the conduct of the business of such Grantor,
except where the failure to do so either individually or in the aggregate could
not reasonably be expected to result in a Material Adverse Change.

(i) This Agreement creates a valid security interest in the Collateral of each
Grantor, to the extent a security interest therein can be created under the
Code, securing the payment of the Secured Obligations. Except to the extent a
security interest in the Collateral cannot be perfected by the filing of a
financing statement under the Code, all filings and other actions necessary or
desirable to perfect and protect such security interest have been duly taken or
will have been taken upon the filing of financing statements listing each
applicable Grantor, as a debtor, and Agent, as secured party, in the
jurisdictions listed next to such Grantor’s name on Schedule 11. Upon the making
of such filings, Agent shall have a perfected security interest in the
Collateral of each Grantor (prior to all other Liens except for Liens having
priority pursuant to the Intercreditor Agreement, Permitted Liens which are
non-consensual Permitted Liens, permitted purchase money Liens or, the interests
of lessors under Capital Leases or permitted pursuant to clause (p) of the
definition of Permitted Liens) to the extent such security interest can be
perfected by the filing of a financing statement under the Code. Upon filing of
the Copyright Security Agreement with the United States Copyright Office, filing
of the Patent Security Agreement and the Trademark Security Agreement with the
PTO, and the filing of appropriate financing statements in the jurisdictions
listed on Schedule 11, all action necessary or desirable to protect and perfect
the Security Interest in and on each Grantor’s Patents, Trademarks, or
Copyrights has been taken and such perfected Security Interest is enforceable as
such as against any and all creditors of and purchasers from any Grantor to the
extent the Security Interest in such Patents, Trademarks and Copyrights are able
to be perfected by such filings. All action by any Grantor necessary to protect
and perfect such security interest on each item of Collateral has been duly
taken.

 

-21-



--------------------------------------------------------------------------------

(j) (i) Except for the Security Interest created hereby, (A) each Grantor has
good and marketable title to (with respect to personal property) of its portion
of the Collateral, free and clear of all Liens other than Permitted Liens, and
(B) each Grantor is and will at all times be the sole holder of record and the
legal and beneficial owner, free and clear of all Liens other than Permitted
Liens, of the Pledged Interests indicated on Schedule 5 as being owned by such
Grantor and, when acquired by such Grantor, any Pledged Interests acquired after
the Closing Date; (ii) all of the Pledged Interests are duly authorized, validly
issued, fully paid and nonassessable and the Pledged Interests constitute or
will constitute the percentage of the issued and outstanding Equity Interests of
the Pledged Companies of such Grantor identified on Schedule 5 as supplemented
or modified by any Pledged Interests Addendum or any Joinder to this Agreement;
(iii) such Grantor has the right and requisite authority to pledge, the
Investment Property pledged by such Grantor to Agent as provided herein;
(iv) all actions necessary or desirable to perfect and establish the priority
(prior to all other Liens except for Liens having priority pursuant to the
Intercreditor Agreement, Permitted Liens which are non-consensual Permitted
Liens, permitted purchase money Liens or, the interests of lessors under Capital
Leases or permitted pursuant to clause (p) of the definition of Permitted Liens)
under the Code of, or otherwise protect, any Agent’s Liens in the Investment
Property, and the proceeds thereof, have been duly taken, upon (A) the execution
and delivery of this Agreement; (B) the taking of possession by Agent (or its
agent or designee) of any certificates representing the Pledged Interests,
together with undated powers (or other documents of transfer acceptable to
Agent) endorsed in blank by the applicable Grantor; (C) the filing of financing
statements in the applicable jurisdiction set forth on Schedule 11 for such
Grantor with respect to the Pledged Interests of such Grantor that are not
represented by certificates or which are represented by certificates but are not
securities pursuant to Article 8 of the Uniform Commercial Code in effect in any
jurisdiction, and (D) with respect to any Securities Accounts, the delivery of
Control Agreements with respect thereto; and (v) each Grantor has delivered to
and deposited with Agent or Term Agent all certificates representing the Pledged
Interests owned by such Grantor to the extent such Pledged Interests are
represented by certificates, and undated powers (or other documents of transfer
acceptable to Agent) endorsed in blank with respect to such certificates. None
of the Pledged Interests owned or held by such Grantor has been issued or
transferred in violation of any securities registration, securities disclosure,
or similar laws of any jurisdiction to which such issuance or transfer may be
subject.

(k) No consent, approval, authorization, or other order or other action by, and
no notice to or filing with, any Governmental Authority or any other Person is
required (i) for the grant of a Security Interest by such Grantor in and to the
Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Grantor, except for consents, approvals,
authorizations, orders, other actions, notices and filings that (A) by their
nature can only be obtained or made after the date hereof, (B) the failure of
which to obtain could not reasonably be expected to result in a Material Adverse
Change, or (C) as may be required by foreign laws affecting the pledge of the
Pledged Interests of Foreign Subsidiaries or Foreign Joint Ventures, or (ii) for
the exercise by Agent of the voting or other rights provided for in this
Agreement with respect to the Investment Property or the remedies in respect of
the Collateral pursuant to this Agreement, except (A) as may be required in
connection with such disposition of Investment Property by laws affecting the
offering and sale of securities generally and except for consents, approvals,
authorizations, or other orders or actions that have been obtained or given (as
applicable) and that are still in force, or (B) as may be required by foreign
laws affecting the pledge of the Pledged Interests of Foreign Subsidiaries or
Foreign Joint Ventures. No Intellectual Property License of any Grantor that is
necessary in or material to the conduct of such Grantor’s business requires any
consent of any other Person that has not been obtained in order for such Grantor
to grant the security interest granted hereunder in such Grantor’s right, title
or interest in or to such Intellectual Property License.

 

-22-



--------------------------------------------------------------------------------

(l) There is no default, breach, violation, or event of acceleration existing
under any promissory note (as defined in the Code) constituting Collateral and
pledged hereunder (each a “Pledged Note”) and no event has occurred or
circumstance exists which, with the passage of time or the giving of notice, or
both, would constitute a default, breach, violation, or event of acceleration
under any Pledged Note. No Grantor that is an obligee under a Pledged Note has
waived any default, breach, violation, or event of acceleration under such
Pledged Note.

(m) As to all limited liability company or partnership interests, issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, each Grantor
hereby represents and warrants that the Pledged Interests issued pursuant to
such agreement (A) are not dealt in or traded on securities exchanges or in
securities markets, (B) do not constitute investment company securities, and
(C) are not held by such Grantor in a Securities Account. In addition, none of
the Pledged Operating Agreements, the Pledged Partnership Agreements, or any
other agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provide that such Pledged
Interests are securities governed by Article 8 of the Uniform Commercial Code as
in effect in any relevant jurisdiction.

7. Covenants. Each Grantor, jointly and severally, covenants and agrees with
Agent that from and after the date of this Agreement and until the date of
termination of this Agreement in accordance with Section 23:

(a) Possession of Collateral. In the event that any Collateral, including
Proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Property, or Chattel Paper having an aggregate value or face amount of $250,000
or more for all such Negotiable Collateral, Investment Property, or Chattel
Paper, the Grantors shall promptly (and in any event within five (5) Business
Days after receipt thereof), notify Agent thereof, and if and to the extent that
perfection or priority of Agent’s Security Interest is dependent on or enhanced
by possession, the applicable Grantor, promptly (and in any event within five
(5) Business Days) after request by Agent, shall execute such other documents
and instruments as shall be requested by Agent or, if applicable, endorse and
deliver physical possession of such Negotiable Collateral, Investment Property,
or Chattel Paper (in each case, that does not constitute Term Loan Priority
Collateral) to Agent, together with such undated powers (or other relevant
document of transfer acceptable to Agent) endorsed in blank as shall be
requested by Agent, and shall do such other acts or things deemed necessary or
desirable by Agent to protect Agent’s Security Interest therein;

 

-23-



--------------------------------------------------------------------------------

(b) Chattel Paper.

(i) Subject to the terms of the Intercreditor Agreement, promptly (and in any
event within five (5) Business Days) after request by Agent, each Grantor shall
take all steps reasonably necessary to grant Agent control of all electronic
Chattel Paper in accordance with the Code and all “transferable records” as that
term is defined in Section 16 of the Uniform Electronic Transaction Act and
Section 201 of the federal Electronic Signatures in Global and National Commerce
Act as in effect in any relevant jurisdiction, to the extent that the aggregate
value or face amount of such electronic Chattel Paper equals or exceeds
$250,000;

(ii) If any Grantor retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby
and by the Credit Agreement), promptly upon the request of Agent, such Chattel
Paper and instruments shall be marked with the following legend: “This writing
and the obligations evidenced or secured hereby are subject to the Security
Interest of Wells Fargo Bank, National Association, as Agent for the benefit of
the Lender Group and the Bank Product Providers”;

(c) Control Agreements.

(i) Except to the extent otherwise excused by Section 7(k)(iv), each Grantor
shall obtain an authenticated Control Agreement (which may include a Controlled
Account Agreement), from each bank maintaining a Deposit Account or Securities
Account for such Grantor;

(ii) Except to the extent otherwise excused by Section 7(k)(iv), each Grantor
shall obtain an authenticated Control Agreement, from each issuer of
uncertificated securities, securities intermediary, or commodities intermediary
issuing or holding any financial assets or commodities to or for any Grantor, or
maintaining a Securities Account for such Grantor; and

(iii) Except to the extent delivered to the possession of Agent or otherwise
excused by Section 7(k)(iv), each Grantor shall obtain an authenticated Control
Agreement with respect to all of such Grantor’s investment property that
constitutes Collateral hereunder;

(d) Letter-of-Credit Rights. If the Grantors (or any of them) are or become the
beneficiary of letters of credit having a face amount or value of $250,000 or
more in the aggregate, then the applicable Grantor or Grantors shall promptly
(and in any event within five (5) Business Days after becoming a beneficiary),
notify Agent thereof and, promptly (and in any event within five (5) Business
Days) after request by Agent, enter into a tri-party agreement (or, subject to
the terms of the Intercreditor Agreement, a four-party agreement) with Agent and
the issuer or confirming bank with respect to letter-of-credit rights assigning
such letter-of-credit rights to Agent and directing all payments thereunder to
Agent’s Account or an account of the Term Agent (as required pursuant to the
terms of the Intercreditor Agreement), all in form and substance reasonably
satisfactory to Agent;

 

-24-



--------------------------------------------------------------------------------

(e) Commercial Tort Claims. If the Grantors (or any of them) obtain Commercial
Tort Claims having a value, or involving an asserted claim, in the amount of
$250,000 or more in the aggregate for all Commercial Tort Claims, then the
applicable Grantor or Grantors shall promptly (and in any event within five
(5) Business Days of obtaining such Commercial Tort Claim), notify Agent upon
incurring or otherwise obtaining such Commercial Tort Claims and, promptly (and
in any event within five (5) Business Days) after request by Agent, amend
Schedule 1 to describe such Commercial Tort Claims in a manner that reasonably
identifies such Commercial Tort Claims and which is otherwise reasonably
satisfactory to Agent, and hereby authorizes the filing of additional financing
statements or amendments to existing financing statements describing such
Commercial Tort Claims, and agrees to do such other acts or things deemed
necessary or desirable by Agent to give Agent a priority, perfected security
interest in any such Commercial Tort Claim (prior to all other Liens except for
Liens having priority pursuant to the Intercreditor Agreement, Permitted Liens
which are non-consensual Permitted Liens, permitted purchase money Liens or, the
interests of lessors under Capital Leases or permitted pursuant to clause (p) of
the definition of Permitted Liens);

(f) Government Contracts. Other than Accounts and Chattel Paper the aggregate
value of which does not at any one time exceed $500,000, if any Account or
Chattel Paper arises out of a contract or contracts with the United States of
America or any department, agency, or instrumentality thereof, Grantors shall
promptly (and in any event within five (5) Business Days of the creation
thereof) notify Agent thereof and, promptly (and in any event within five
(5) Business Days) after request by Agent (if and to the extent required to
establish that Agent’s Lien is prior to all other Liens except for Liens having
priority pursuant to the Intercreditor Agreement), execute any instruments or
take any steps reasonably required by Agent in order that all moneys due or to
become due under such contract or contracts shall be assigned to Agent, for the
benefit of the Lender Group and the Bank Product Providers, and shall provide
written notice thereof under the Assignment of Claims Act or other applicable
law; provided that, so long as no Event of Default shall have occurred, Agent
shall not require Grantors to execute any such instruments or take any such
steps with respect to such contracts;

(g) Intellectual Property.

(i) Upon the request of Agent, in order to facilitate filings with the PTO and
the United States Copyright Office, each Grantor shall execute and deliver to
Agent one or more Copyright Security Agreements, Trademark Security Agreements,
or Patent Security Agreements to further evidence Agent’s Lien on such Grantor’s
Patents, Trademarks, or Copyrights, and the General Intangibles of such Grantor
relating thereto or represented thereby;

(ii) Subject to such Grantor’s past business practice and reasonable business
judgment regarding the appropriate use of its resources, each Grantor shall have
the duty, with respect to Intellectual Property that is necessary in or material
to the conduct of such Grantor’s business, to protect and diligently enforce and
defend at such Grantor’s expense its Intellectual Property, including (A) to
diligently enforce and defend, including promptly suing for infringement,
misappropriation, or dilution and to recover any and all damages for such
infringement, misappropriation, or dilution, and filing for opposition,
interference, and cancellation against conflicting Intellectual Property rights
of any Person, (B) to prosecute diligently any trademark application or service
mark application that is part of the Trademarks pending as of the date hereof or
hereafter until the termination of this Agreement, (C) to prosecute diligently
any patent application that is part of the Patents pending as of the date hereof
or hereafter until the termination of this Agreement, (D) to take all reasonable
and necessary action to preserve and maintain all of such Grantor’s Trademarks,
Patents, Copyrights, Intellectual Property Licenses, and its rights therein,
including paying all maintenance fees and filing of applications for renewal,
affidavits of use, and affidavits of noncontestability, and (E) to require all
employees, consultants, and contractors of each Grantor who were involved in the
creation or development of such Intellectual Property to sign agreements
containing assignment of Intellectual Property rights and obligations of
confidentiality. Subject to such Grantor’s past business practice and reasonable
business judgment regarding the appropriate use of its resources, each Grantor
further agrees not to abandon any Intellectual Property or Intellectual Property
License that is necessary in or material to the conduct of such Grantor’s
business. Each Grantor hereby agrees to take the steps described in this
Section 7(g)(ii) with respect to all new or acquired Intellectual Property to
which it is now or later becomes entitled that is necessary in or material to
the conduct of such Grantor’s business;

 

-25-



--------------------------------------------------------------------------------

(iii) Grantors acknowledge and agree that the Lender Group shall have no duties
with respect to any Intellectual Property or Intellectual Property Licenses of
any Grantor. Without limiting the generality of this Section 7(g)(iii), Grantors
acknowledge and agree that no member of the Lender Group shall be under any
obligation to take any steps necessary to preserve rights in the Collateral
consisting of Intellectual Property or Intellectual Property Licenses against
any other Person, but any member of the Lender Group may do so at its option
from and after the occurrence and during the continuance of an Event of Default,
and all expenses incurred in connection therewith (including reasonable fees and
expenses of attorneys and other professionals) shall be for the sole account of
Borrowers and shall be chargeable to the Loan Account;

(iv) On each date on which a Compliance Certificate is to be delivered pursuant
to Section 5.1 of the Credit Agreement in respect of a fiscal quarter (or, if an
Event of Default has occurred and is continuing, more frequently if requested by
Agent), each Grantor shall provide Agent with a written report of all new
Patents, Trademarks or Copyrights that are registered or the subject of pending
applications for registrations, and of all Intellectual Property Licenses that
are material to the conduct of such Grantor’s business, in each case, which were
acquired, registered, or for which applications for registration were filed by
any Grantor during the prior period and any statement of use or amendment to
allege use with respect to intent-to-use trademark applications. In the case of
such registrations or applications therefor, which were acquired by any Grantor,
each such Grantor shall file the necessary documents with the appropriate
Governmental Authority identifying the applicable Grantor as the owner (or as a
co-owner thereof, if such is the case) of such Intellectual Property. In each of
the foregoing cases, the applicable Grantor shall promptly cause to be prepared,
executed, and delivered to Agent supplemental schedules to the applicable Loan
Documents to identify such Patent, Trademark and Copyright registrations and
applications therefor (with the exception of Trademark applications filed on an
intent-to-use basis for which no statement of use or amendment to allege use has
been filed) and Intellectual Property Licenses as being subject to the security
interests created thereunder;

 

-26-



--------------------------------------------------------------------------------

(v) Anything to the contrary in this Agreement notwithstanding, in no event
shall any Grantor, either itself or through any agent, employee, licensee, or
designee, file an application for the registration of any Copyright with the
United States Copyright Office or any similar office or agency in another
country without giving Agent written notice thereof at least five (5) Business
Days prior to such filing and complying with Section 7(g)(i). Upon receipt from
the United States Copyright Office of notice of registration of any Copyright,
each Grantor shall promptly (but in no event later than five (5) Business Days
following such receipt) notify (but without duplication of any notice required
by Section 7(g)(v)) Agent of such registration by delivering, or causing to be
delivered, to Agent, documentation sufficient for Agent to perfect its Liens on
such Copyright. If any Grantor acquires from any Person any Copyright registered
with the United States Copyright Office or an application to register any
Copyright with the United States Copyright Office, such Grantor shall promptly
(but in no event later than five (5) Business Days following such acquisition)
notify Agent of such acquisition and deliver, or cause to be delivered, to
Agent, documentation sufficient for Agent to perfect its Liens on such
Copyright. In the case of such Copyright registrations or applications therefor
which were acquired by any Grantor, each such Grantor shall promptly (but in no
event later than five (5) Business Days following such acquisition) file the
necessary documents with the appropriate Governmental Authority identifying the
applicable Grantor as the owner (or as a co-owner thereof, if such is the case)
of such Copyrights;

(vi) Subject to such Grantor’s past business practice and reasonable business
judgment regarding the appropriate use of its resources, each Grantor shall take
reasonable steps to maintain the confidentiality of, and otherwise protect and
enforce its rights in, the Intellectual Property that is necessary in or
material to the conduct of such Grantor’s business, including, as applicable
(A) protecting the secrecy and confidentiality of its confidential information
and trade secrets by having and enforcing a policy requiring all current
employees, consultants, licensees, vendors and contractors with access to such
information to execute appropriate confidentiality agreements; (B) taking
actions reasonably necessary to ensure that no trade secret falls into the
public domain; and (C) protecting the secrecy and confidentiality of the source
code of all software programs and applications of which it is the owner or
licensee by having and enforcing a policy requiring any licensees (or
sublicensees) of such source code to enter into license agreements with
commercially reasonable use and non-disclosure restrictions; and

(vii) No Grantor shall enter into any Intellectual Property License material to
the conduct of the business to receive any license or rights in any Intellectual
Property of any other Person unless such Grantor has used commercially
reasonable efforts to permit the assignment of or grant of a security interest
in such Intellectual Property License (and all rights of Grantor thereunder) to
Agent (and any transferees of Agent).

(h) Investment Property.

(i) If any Grantor shall acquire, obtain, receive or become entitled to receive
any Pledged Interests after the Closing Date, it shall promptly (and in any
event within five (5) Business Days of acquiring or obtaining such Collateral)
deliver to Agent a duly executed Pledged Interests Addendum identifying such
Pledged Interests;

(ii) Upon the occurrence and during the continuance of an Event of Default,
following the request of Agent, all sums of money and property paid or
distributed in respect of the Investment Property that are received by any
Grantor shall be held by the Grantors in trust for the benefit of Agent
segregated from such Grantor’s other property, and such Grantor shall deliver it
forthwith to Agent in the exact form received;

 

-27-



--------------------------------------------------------------------------------

(iii) Each Grantor shall promptly deliver to Agent a copy of each material
notice or other material communication received by it in respect of any Pledged
Interests;

(iv) No Grantor shall make or consent to any amendment or other modification or
waiver with respect to any Pledged Interests, Pledged Operating Agreement, or
Pledged Partnership Agreement, or enter into any agreement or permit to exist
any restriction with respect to any Pledged Interests if the same is prohibited
pursuant to the Loan Documents;

(v) Each Grantor agrees that it will cooperate with Agent in obtaining all
necessary approvals and making all necessary filings under federal, state,
local, or foreign law to effect the perfection of the Security Interest on the
Investment Property or to effect any sale or transfer thereof;

(vi) As to all limited liability company or partnership interests, issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, each Grantor
hereby covenants that the Pledged Interests issued pursuant to such agreement
(A) are not and shall not be dealt in or traded on securities exchanges or in
securities markets, (B) do not and will not constitute investment company
securities, and (C) are not and will not be held by such Grantor in a securities
account. In addition, none of the Pledged Operating Agreements, the Pledged
Partnership Agreements, or any other agreements governing any of the Pledged
Interests issued under any Pledged Operating Agreement or Pledged Partnership
Agreement, provide or shall provide that such Pledged Interests are securities
governed by Article 8 of the Uniform Commercial Code as in effect in any
relevant jurisdiction.

(i) Real Property; Fixtures. No Grantor shall (i) grant, assign, or pledge to
any Person security interest in all or any portion of such Grantor’s right,
title, and interest in and to its Real Property, or (ii) create or permit to
exist any Lien upon or with respect to any of the Real Property of any Grantor,
except for Permitted Liens. Each Grantor acknowledges and agrees that, to the
extent permitted by applicable law, all of the Collateral shall remain personal
property regardless of the manner of its attachment or affixation to real
property;

(j) Transfers and Other Liens. Grantors shall not (i) sell, assign (by operation
of law or otherwise) or otherwise dispose of, or grant any option with respect
to, any of the Collateral, except as expressly permitted by the Credit
Agreement, or (ii) create or permit to exist any Lien upon or with respect to
any of the Collateral of any Grantor, except for Permitted Liens. The inclusion
of Proceeds in the Collateral shall not be deemed to constitute Agent’s,
Canadian Agent’s, or any other members of the Lender Group’s, consent to any
sale or other disposition of any of the Collateral except as expressly permitted
in this Agreement or the other Loan Documents;

(k) Controlled Accounts; Controlled Investments.

(i) Without limiting the provisions of Section 3.6 of the Credit Agreement, each
Grantor shall (A) establish and maintain cash management services of a type and
on terms reasonably satisfactory to Agent at one or more of the banks set forth
on Schedule 10 (each a “Controlled Account Bank”), and shall take reasonable
steps to ensure that all of its applicable Account Debtors forward payment of
the amounts owed by them directly to such Controlled Account Bank, and
(B) deposit or cause to be deposited promptly, and in any event no later than
the first Business Day after the date of receipt thereof, all of their
Collections (including those sent directly by their Account Debtors to a
Grantor) into a bank account of such Grantor (each a “Controlled Account”) at
one of the Controlled Account Banks.

 

-28-



--------------------------------------------------------------------------------

(ii) Except as provided in Section 7(k)(iv), each Grantor shall establish and
maintain Controlled Account Agreements with Agent and the applicable Controlled
Account Bank, in form and substance reasonably acceptable to Agent. Each such
Controlled Account Agreement shall provide, among other things, that (A) the
Controlled Account Bank will comply with any instructions originated by Agent
directing the disposition of the funds in such Controlled Account without
further consent by the applicable Grantor, (B) the Controlled Account Bank
waives, subordinates, or agrees not to exercise any rights of setoff or
recoupment or any other claim against the applicable Controlled Account other
than for payment of its service fees and other charges directly related to the
administration of such Controlled Account and for returned checks or other items
of payment, and (C) upon the instruction of Agent (an “Activation Instruction”),
the Controlled Account Bank will forward by daily sweep all amounts in the
applicable Controlled Account to the Agent’s Account. Agent agrees not to issue
an Activation Instruction with respect to the Controlled Accounts unless a
Dominion Triggering Event has occurred and is continuing at the time such
Activation Instruction is issued. Agent agrees to use commercially reasonable
efforts to rescind an Activation Instruction (the “Rescission”) if, after the
occurrence of such Dominion Triggering Event, thirty (30) consecutive days have
passed during which Excess Availability has exceeded $12,000,000 and no Event of
Default has occurred and is continuing (and thirty (30) days have passed since
any Event of Default that gave rise to a Dominion Triggering Event has been
cured or waived in accordance with the Credit Agreement).

(iii) So long as no Default or Event of Default has occurred and is continuing,
Borrowers may amend Schedule 9 and Schedule 10 to add or replace a Controlled
Account Bank or Controlled Account and shall upon such addition or replacement
provide to Agent an amended Schedule 9 and Schedule 10; provided, however,
except as provided in Section 7(k)(iv), that (A) such prospective Controlled
Account Bank shall be reasonably satisfactory to Agent, and (B) prior to the
time of the opening of such Controlled Account, the applicable Grantor and such
prospective Controlled Account Bank shall have executed and delivered to Agent a
Controlled Account Agreement. Each Grantor shall close any of its Controlled
Accounts (and establish replacement Controlled Account accounts in accordance
with the foregoing sentence) as promptly as practicable and in any event within
forty-five (45) days after notice from Agent that the operating performance,
funds transfer, or availability procedures or performance of the Controlled
Account Bank with respect to Controlled Account Accounts or Agent’s liability
under any Controlled Account Agreement with such Controlled Account Bank is no
longer acceptable in Agent’s reasonable judgment.

(iv) Other than (i) an aggregate amount of not more than $500,000 for any
overnight balances, in the case of Grantors and their Domestic Subsidiaries, or
(ii) amounts deposited into Deposit Accounts specially and exclusively used for
(x) payroll, payroll taxes and other employee wage and benefit payments to or
for any Grantor’s or its Domestic Subsidiaries’ employees, or (y) disbursements
other than the master disbursement account identified on Schedule 9 (to the
extent such other disbursement accounts are linked to a master disbursement
account (subject to a Control Agreement) as zero balance accounts), no Grantor
will, and no Grantor will permit its Subsidiaries to, make, acquire, or permit
to exist Permitted Investments consisting of cash, Cash Equivalents, or amounts
credited to Deposit Accounts or Securities Accounts unless Grantor or its
Domestic Subsidiary, as applicable, and the applicable bank or securities
intermediary have entered into Control Agreements with Agent governing such
Permitted Investments in order to perfect (and further establish) Agent’s Liens
in such Permitted Investments (or, with respect to newly opened Deposit Accounts
or Securities Accounts opened for the sole purpose of effectuating a repurchase
of Equity Interests of US Borrower permitted under the Credit Agreement and
containing less than $2,000,000, within ten (10) Business Days after opening
such account).

 

-29-



--------------------------------------------------------------------------------

(l) Name, Etc. Except as otherwise provided in Section 6.3 of the Credit
Agreement, no Grantor will change its legal name, chief executive office, tax
identification number, organizational identification number (if any),
jurisdiction of organization or organizational identity; provided, that a
Grantor may change its legal name, chief executive office, tax identification
number, organizational identification number, jurisdiction of organization or
organizational identity upon at least 10 days prior written notice to Agent of
such change.

(m) Reserved.

(n) Pledged Notes. Grantors (i) without the prior written consent of Agent, with
respect to Pledged Notes with an original principal amount of $1,000,000 in the
aggregate by any Person, will not (A) waive or release any material obligation
of any Person that is obligated under any of the Pledged Notes, (B) take or omit
to take any action or knowingly suffer or permit any action to be omitted or
taken, the taking or omission of which would result in any material right of
offset against sums payable under the Pledged Notes, or (C) other than Permitted
Dispositions, assign or surrender their rights and interests under any of the
Pledged Notes or terminate, cancel, modify, change, supplement or amend the
Pledged Notes, and (ii) shall provide to Agent copies of all material written
notices (including notices of default) given or received with respect to the
Pledged Notes promptly after giving or receiving such notice.

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, no Grantor shall be required to execute and deliver any pledge
agreement, charge or similar agreement governed by any law other than the laws
of the United States, Canada, or political subdivision thereof.

8. Relation to Other Security Documents. The provisions of this Agreement shall
be read and construed with the other Loan Documents referred to below in the
manner so indicated.

(a) Credit Agreement. In the event of any conflict between any provision in this
Agreement and a provision in the Credit Agreement, such provision of the Credit
Agreement shall control.

(b) Patent, Trademark, Copyright Security Agreements. The provisions of the
Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Agent hereunder. In the event of any conflict between any provision
in this Agreement and a provision in a Copyright Security Agreement, Trademark
Security Agreement or Patent Security Agreement, such provision of this
Agreement shall control.

 

-30-



--------------------------------------------------------------------------------

9. Further Assurances.

(a) Each Grantor agrees that from time to time, at its own expense, such Grantor
will promptly execute and deliver all further instruments and documents, and
take all further action, that Agent may reasonably request, in order to perfect
and protect the Security Interest granted hereby, to create, perfect or protect
the Security Interest purported to be granted hereby or to enable Agent to
exercise and enforce its rights and remedies hereunder with respect to any of
the Collateral in the manner required to establish priority of such Liens over
all other Liens except for Liens having priority pursuant to the Intercreditor
Agreement).

(b) Each Grantor authorizes the filing by Agent of financing or continuation
statements, or amendments thereto, and such Grantor will execute and deliver to
Agent such other instruments or notices, as Agent may reasonably request, in
order to perfect and preserve the Security Interest granted or purported to be
granted hereby.

(c) Each Grantor authorizes Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments
(i) describing the Collateral as “all personal property of debtor” or “all
assets of debtor” or words of similar effect, (ii) describing the Collateral as
being of equal or lesser scope or with greater detail, or (iii) that contain any
information required by part 5 of Article 9 of the Code for the sufficiency or
filing office acceptance. Each Grantor also hereby ratifies any and all
financing statements or amendments previously filed by Agent in any
jurisdiction.

(d) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of
the Code.

10. Agent’s Right to Perform Contracts, Exercise Rights, etc. Upon the
occurrence and during the continuance of an Event of Default, Agent (or its
designee) (a) may proceed to perform any and all of the obligations of any
Grantor contained in any contract, lease, or other agreement and exercise any
and all rights of any Grantor therein contained as fully as such Grantor itself
could, (b) shall have the right to use any Grantor’s rights under Intellectual
Property Licenses in connection with the enforcement of Agent’s rights
hereunder, including the right to prepare for sale and sell any and all
Inventory and Equipment now or hereafter owned by any Grantor and now or
hereafter covered by such licenses, and (c) shall have the right to request that
any Equity Interests that are pledged hereunder be registered in the name of
Agent or any of its nominees.

 

-31-



--------------------------------------------------------------------------------

11. Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably appoints
Agent its attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, at such time as an Event
of Default has occurred and is continuing under the Credit Agreement, to take
any action and to execute any instrument which Agent may reasonably deem
necessary or advisable to accomplish the purposes of this Agreement, including:

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Grantor;

(b) to receive and open all mail addressed to such Grantor and to notify postal
authorities to change the address for the delivery of mail to such Grantor to
that of Agent;

(c) to receive, indorse, and collect any drafts or other instruments, documents,
Negotiable Collateral or Chattel Paper;

(d) to file any claims or take any action or institute any proceedings which
Agent may deem necessary or desirable for the collection of any of the
Collateral of such Grantor or otherwise to enforce the rights of Agent with
respect to any of the Collateral;

(e) to repair, alter, or supply goods, if any, necessary to fulfill in whole or
in part the purchase order of any Person obligated to such Grantor in respect of
any Account of such Grantor;

(f) to use any Intellectual Property or Intellectual Property Licenses of such
Grantor, including but not limited to any labels, Patents, Trademarks, trade
names, URLs, domain names, industrial designs, Copyrights, or advertising
matter, in preparing for sale, advertising for sale, or selling Inventory or
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor; and

(g) Agent, on behalf of the Lender Group or the Bank Product Providers, shall
have the right, but shall not be obligated, to bring suit in its own name to
enforce the Intellectual Property and Intellectual Property Licenses and, if
Agent shall commence any such suit, the appropriate Grantor shall, at the
request of Agent, do any and all lawful acts and execute any and all proper
documents reasonably required by Agent in aid of such enforcement.

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

12. Agent May Perform. If any Grantor fails to perform any agreement contained
herein, Agent may itself perform, or cause performance of, such agreement, and
the reasonable expenses of Agent incurred in connection therewith shall be
payable, jointly and severally, by Grantors.

13. Agent’s Duties. The powers conferred on Agent hereunder are solely to
protect Agent’s interest in the Collateral, for the benefit of the Lender Group
and the Bank Product Providers, and shall not impose any duty upon Agent to
exercise any such powers. Except for the safe custody of any Collateral in its
actual possession and the accounting for moneys actually received by it
hereunder, Agent shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral. Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any Collateral in its actual possession
if such Collateral is accorded treatment substantially equal to that which Agent
accords its own property.

 

-32-



--------------------------------------------------------------------------------

14. Collection of Accounts, General Intangibles and Negotiable Collateral. At
any time upon the occurrence and during the continuance of an Event of Default,
Agent or Agent’s designee may (a) notify Account Debtors of any Grantor that the
Accounts, General Intangibles, Chattel Paper or Negotiable Collateral of such
Grantor have been assigned to Agent, for the benefit of the Lender Group and the
Bank Product Providers, or that Agent has a security interest therein, and
(b) collect the Accounts, General Intangibles and Negotiable Collateral of any
Grantor directly, and any collection costs and expenses shall constitute part of
such Grantor’s Secured Obligations under the Loan Documents.

15. Disposition of Pledged Interests by Agent. None of the Pledged Interests
existing as of the date of this Agreement are, and none of the Pledged Interests
hereafter acquired on the date of acquisition thereof will be, registered or
qualified under the various federal or state securities laws of the United
States and disposition thereof after an Event of Default may be restricted to
one or more private (instead of public) sales in view of the lack of such
registration. Each Grantor understands that in connection with such disposition,
Agent may approach only a restricted number of potential purchasers and further
understands that a sale under such circumstances may yield a lower price for the
Pledged Interests than if the Pledged Interests were registered and qualified
pursuant to federal and state securities laws and sold on the open market. Each
Grantor, therefore, agrees that: (a) if Agent shall, pursuant to the terms of
this Agreement, sell or cause the Pledged Interests or any portion thereof to be
sold at a private sale, Agent shall have the right to rely upon the advice and
opinion of any nationally recognized brokerage or investment firm (but shall not
be obligated to seek such advice and the failure to do so shall not be
considered in determining the commercial reasonableness of such action) as to
the best manner in which to offer the Pledged Interest or any portion thereof
for sale and as to the best price reasonably obtainable at the private sale
thereof; and (b) such reliance shall be conclusive evidence that Agent has
handled the disposition in a commercially reasonable manner.

16. Voting and Other Rights in Respect of Pledged Interests.

(a) Upon the occurrence and during the continuation of an Event of Default,
(i) Agent may, at its option, and with two (2) Business Days prior notice to any
Grantor, and in addition to all rights and remedies available to Agent under any
other agreement, at law, in equity, or otherwise, exercise all voting rights, or
any other ownership or consensual rights (including any dividend or distribution
rights) in respect of the Pledged Interests owned by such Grantor, but under no
circumstances is Agent obligated by the terms of this Agreement to exercise such
rights, and (ii) if Agent duly exercises its right to vote any of such Pledged
Interests, each Grantor hereby appoints Agent, such Grantor’s true and lawful
attorney-in-fact and IRREVOCABLE PROXY to vote such Pledged Interests in any
manner Agent deems advisable for or against all matters submitted or which may
be submitted to a vote of shareholders, partners or members, as the case may be.
The power-of-attorney and proxy granted hereby is coupled with an interest and
shall be irrevocable.

 

-33-



--------------------------------------------------------------------------------

(b) For so long as any Grantor shall have the right to vote the Pledged
Interests owned by it, such Grantor covenants and agrees that it will not,
without the prior written consent of Agent, vote or take any consensual action
with respect to such Pledged Interests which would materially adversely affect
the rights of Agent, the other members of the Lender Group, or the Bank Product
Providers, or the value of the Pledged Interests.

17. Remedies. Upon the occurrence and during the continuance of an Event of
Default:

(a) Agent may, and, at the instruction of the Required Lenders, shall exercise
in respect of the Collateral, in addition to other rights and remedies provided
for herein, in the other Loan Documents, or otherwise available to it, all the
rights and remedies of a secured party on default under the Code or any other
applicable law. Without limiting the generality of the foregoing, each Grantor
expressly agrees that, in any such event, Agent without demand of performance or
other demand, advertisement or notice of any kind (except a notice specified
below of time and place of public or private sale) to or upon any Grantor or any
other Person (all and each of which demands, advertisements and notices are
hereby expressly waived to the maximum extent permitted by the Code or any other
applicable law), may take immediate possession of all or any portion of the
Collateral and (i) require Grantors to, and each Grantor hereby agrees that it
will at its own expense and upon request of Agent forthwith, assemble all or
part of the Collateral as directed by Agent and make it available to Agent at
one or more locations where such Grantor regularly maintains Inventory, and
(ii) without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of Agent’s
offices or elsewhere, for cash, on credit, and upon such other terms as Agent
may deem commercially reasonable. Each Grantor agrees that, to the extent
notification of sale shall be required by law, at least ten (10) days
notification by mail to the applicable Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification and specifically such notification shall
constitute a reasonable “authenticated notification of disposition” within the
meaning of Section 9-611 of the Code. Agent shall not be obligated to make any
sale of Collateral regardless of notification of sale having been given. Agent
may adjourn any public sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Each Grantor agrees that (A) the
internet shall constitute a “place” for purposes of Section 9-610(b) of the Code
and (B) to the extent notification of sale shall be required by law,
notification by mail of the URL where a sale will occur and the time when a sale
will commence at least ten (10) days prior to the sale shall constitute a
reasonable notification for purposes of Section 9-611(b) of the Code. Each
Grantor agrees that any sale of Collateral to a licensor pursuant to the terms
of a license agreement between such licensor and a Grantor is sufficient to
constitute a commercially reasonable sale (including as to method, terms,
manner, and time) within the meaning of Section 9-610 of the Code.

(b) Agent is hereby granted a license or other right to use, without liability
for royalties or any other charge, each Grantor’s Intellectual Property,
including but not limited to, any labels, Patents, Trademarks, trade names,
URLs, domain names, industrial designs, Copyrights, and advertising matter,
whether owned by any Grantor or with respect to which any Grantor has rights
under license, sublicense, or other agreements (including any Intellectual
Property License), as it pertains to the Collateral, in preparing for sale,
advertising for sale and selling any Collateral, and each Grantor’s rights under
all licenses and all franchise agreements shall inure to the benefit of Agent.

 

-34-



--------------------------------------------------------------------------------

(c) Agent may, in addition to other rights and remedies provided for herein, in
the other Loan Documents, or otherwise available to it under applicable law and
without the requirement of notice to or upon any Grantor or any other Person
(which notice is hereby expressly waived to the maximum extent permitted by the
Code or any other applicable law), (i) with respect to any Grantor’s Deposit
Accounts in which Agent’s Liens are perfected by control under Section 9-104 of
the Code, instruct the bank maintaining such Deposit Account for the applicable
Grantor to pay the balance of such Deposit Account to or for the benefit of
Agent, and (ii) with respect to any Grantor’s Securities Accounts in which
Agent’s Liens are perfected by control under Section 9-106 of the Code, instruct
the securities intermediary maintaining such Securities Account for the
applicable Grantor to (A) transfer any cash in such Securities Account to or for
the benefit of Agent, or (B) liquidate any financial assets in such Securities
Account that are customarily sold on a recognized market and transfer the cash
proceeds thereof to or for the benefit of Agent.

(d) Any cash held by Agent as Collateral and all cash proceeds received by Agent
in respect of any sale of, collection from, or other realization upon all or any
part of the Collateral shall be applied against the Secured Obligations in the
order set forth in the Credit Agreement. In the event the proceeds of Collateral
are insufficient to satisfy all of the Secured Obligations in full, each Grantor
shall remain jointly and severally liable for any such deficiency.

(e) Each Grantor hereby acknowledges that the Secured Obligations arise out of a
commercial transaction, and agrees that if an Event of Default shall occur and
be continuing Agent shall have the right to an immediate writ of possession
without notice of a hearing. Agent shall have the right to the appointment of a
receiver for the properties and assets of each Grantor, and each Grantor hereby
consents to such rights and such appointment and hereby waives any objection
such Grantor may have thereto or the right to have a bond or other security
posted by Agent.

18. Remedies Cumulative. Each right, power, and remedy of Agent, any other
member of the Lender Group, or any Bank Product Provider as provided for in this
Agreement, the other Loan Documents or any Bank Product Agreement now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Agreement, the other Loan Documents and the Bank
Product Agreements or now or hereafter existing at law or in equity or by
statute or otherwise, and the exercise or beginning of the exercise by Agent,
any other member of the Lender Group, or any Bank Product Provider, of any one
or more of such rights, powers, or remedies shall not preclude the simultaneous
or later exercise by Agent, such other member of the Lender Group or such Bank
Product Provider of any or all such other rights, powers, or remedies.

 

-35-



--------------------------------------------------------------------------------

19. Marshaling. Agent shall not be required to marshal any present or future
collateral security (including but not limited to the Collateral) for, or other
assurances of payment of, the Secured Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
it lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of Agent’s rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.

20. Indemnity and Expenses.

(a) Each Grantor agrees to indemnify Agent and the other members of the Lender
Group from and against all claims, lawsuits and liabilities (including
reasonable attorneys’ fees) arising out of or resulting from this Agreement
(including enforcement of this Agreement) or any other Loan Document to which
such Grantor is a party, except claims, losses or liabilities resulting from the
gross negligence or willful misconduct of the party seeking indemnification as
determined by a final non-appealable order of a court of competent jurisdiction.
This provision shall survive the termination of this Agreement and the Credit
Agreement and the repayment of the Secured Obligations.

(b) Grantors, jointly and severally, shall, upon demand, pay to Agent (or Agent,
may charge to the Loan Account) all the Lender Group Expenses which Agent may
incur in connection with (i) the administration of this Agreement, (ii) the
custody, preservation, use or operation of, or, upon an Event of Default, the
sale of, collection from, or other realization upon, any of the Collateral in
accordance with this Agreement and the other Loan Documents, (iii) the exercise
or enforcement of any of the rights of Agent hereunder or (iv) the failure by
any Grantor to perform or observe any of the provisions hereof.

21. Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver of any
provision of this Agreement, and no consent to any departure by any Grantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. No amendment
of any provision of this Agreement shall be effective unless the same shall be
in writing and signed by Agent and each Grantor to which such amendment applies.

22. Addresses for Notices. All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to Agent at its
address specified in the Credit Agreement, and to any of the Grantors at their
respective addresses specified in the Credit Agreement or Guaranty, as
applicable, or, as to any party, at such other address as shall be designated by
such party in a written notice to the other party.

 

-36-



--------------------------------------------------------------------------------

23. Continuing Security Interest: Assignments under Credit Agreement.

(a) This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until the Obligations have been
paid in full in accordance with the provisions of the Credit Agreement and the
Revolver Commitments have expired or have been terminated, (ii) be binding upon
each Grantor, and their respective successors and assigns, and (iii) inure to
the benefit of, and be enforceable by, Agent, and its successors, transferees
and assigns. Without limiting the generality of the foregoing clause (iii), any
Lender may, in accordance with the provisions of the Credit Agreement, assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
herein or otherwise. Upon payment in full of the Secured Obligations in
accordance with the provisions of the Credit Agreement and the expiration or
termination of the Revolver Commitments, the Guaranty made and the Security
Interest granted hereby shall terminate and all rights to the Collateral shall
revert to Grantors or any other Person entitled thereto. At such time, upon
Borrowers’ request, Agent will authorize the filing of appropriate termination
statements to terminate such Security Interest. Upon (i) the consummation of any
sale, transfer or other disposition of Collateral to any Person other than a
Grantor pursuant to a transaction permitted by the Credit Agreement and for
aggregate consideration not to exceed $500,000, and (ii) delivery by such
Grantor of a certificate to Agent certifying that such sale, transfer or other
disposition is permitted by the Credit Agreement and for consideration not in
excess of $500,000, the Security Interest granted hereby with respect to such
Collateral shall terminate (but shall attach to the proceeds or products
thereof) and Agent shall provide evidence of such termination, and with respect
to any such sales permitted by the Credit Agreement for consideration exceeding
$500,000, Agent shall provide its termination upon confirmation that such sale
is permitted by the Credit Agreement. No transfer or renewal, extension,
assignment, or termination of this Agreement or of the Credit Agreement, any
other Loan Document, or any other instrument or document executed and delivered
by any Grantor to Agent nor any additional Advances or other loans made by any
Lender to any Borrower, nor the taking of further security, nor the retaking or
re-delivery of the Collateral to Grantors, or any of them, by Agent, nor any
other act of the Lender Group or the Bank Product Providers, or any of them,
shall release any Grantor from any obligation, except a release or discharge
executed in writing by Agent in accordance with the provisions of the Credit
Agreement. Agent shall not by any act, delay, omission or otherwise, be deemed
to have waived any of its rights or remedies hereunder, unless such waiver is in
writing and signed by Agent and then only to the extent therein set forth. A
waiver by Agent of any right or remedy on any occasion shall not be construed as
a bar to the exercise of any such right or remedy which Agent would otherwise
have had on any other occasion.

(b) Each Grantor agrees that, if any payment made by any Grantor or other Person
and applied to the Secured Obligations is at any time annulled, avoided, set,
aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of any Collateral
are required to be returned by Agent or any other member of the Lender Group to
such Grantor, its estate, trustee, receiver or any other party, including any
Grantor, under any bankruptcy law, state or federal law, common law or equitable
cause, then, to the extent of such payment or repayment, any Lien or other
Collateral securing such liability shall be and remain in full force and effect,
as fully as if such payment had never been made. If, prior to any of the
foregoing, (i) any Lien or other Collateral securing such Grantor’s liability
hereunder shall have been released or terminated by virtue of the foregoing
clause (a), or (ii) any provision of the Guaranty hereunder shall have been
terminated, cancelled or surrendered, such Lien, other Collateral or provision
shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any such Grantor in respect of any
Lien or other Collateral securing such obligation or the amount of such payment.

 

-37-



--------------------------------------------------------------------------------

24. Survival. All representations and warranties made by the Grantors in this
Agreement and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement shall be considered to have been relied upon
by the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that Agent, Issuing Lender, or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any loan or any fee or any other amount payable under the
Credit Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Revolver Commitments have not expired or
terminated.

25. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(a) THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES
ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF LOS ANGELES
STATE OF CALIFORNIA; PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH GRANTOR AND AGENT WAIVE, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 25(b).

 

-38-



--------------------------------------------------------------------------------

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH GRANTOR AND AGENT
HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS (EACH A “CLAIM”). EACH GRANTOR AND AGENT
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

(d) EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF LOS
ANGELES AND THE STATE OF CALIFORNIA, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY GRANTOR
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(e) NO CLAIM MAY BE MADE BY ANY GRANTOR AGAINST THE AGENT, THE SWING LENDER, ANY
OTHER LENDER, ISSUING LENDER, OR THE UNDERLYING ISSUER, OR ANY AFFILIATE,
DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT
OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR
ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION HEREWITH, AND EACH GRANTOR
HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES,
WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS
FAVOR.

(f) IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN SECTION 25(c) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

(i) WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.

 

-39-



--------------------------------------------------------------------------------

(ii) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A)—(D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

(iii) UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY SHALL
HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA
CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE APPOINTED TO SIT
WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF THE REFEREE, THE
COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL REMEDIES.

(iv) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE’S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.

(v) THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.

 

-40-



--------------------------------------------------------------------------------

(vi) THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH
CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED TO
ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER
FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY
APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

(vii) THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT.

26. New Subsidiaries. Pursuant to Section 5.11 of the Credit Agreement, certain
Subsidiaries (whether by acquisition or creation) of any Grantor are required to
enter into this Agreement by executing and delivering in favor of Agent a
Joinder to this Agreement in substantially the form of Annex 1. Upon the
execution and delivery of Annex 1 by any such new Subsidiary, such Subsidiary
shall become a Guarantor and Grantor hereunder with the same force and effect as
if originally named as a Guarantor and Grantor herein. The execution and
delivery of any instrument adding an additional Guarantor or Grantor as a party
to this Agreement shall not require the consent of any Guarantor or Grantor
hereunder. The rights and obligations of each Guarantor and Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor or Grantor hereunder.

27. Agent. Each reference herein to any right granted to, benefit conferred upon
or power exercisable by the “Agent” shall be a reference to Agent, for the
benefit of each member of the Lender Group and each of the Bank Product
Providers and as collateral agent for the Canadian Agent with respect to its
interests in the Collateral to secure the Canadian Obligations.

28. Miscellaneous.

(a) This Agreement is a Loan Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

 

-41-



--------------------------------------------------------------------------------

(b) Any provision of this Agreement which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction. Each
provision of this Agreement shall be severable from every other provision of
this Agreement for the purpose of determining the legal enforceability of any
specific provision.

(c) Headings and numbers have been set forth herein for convenience only. Unless
the contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.

(d) Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any member of the Lender Group or any Grantor, whether under
any rule of construction or otherwise. This Agreement has been reviewed by all
parties and shall be construed and interpreted according to the ordinary meaning
of the words used so as to accomplish fairly the purposes and intentions of all
parties hereto.

29. Amendment and Restatement. Upon the effectiveness of this Agreement, the
Guaranty and Security Agreement dated as of January 27, 2012, by and among the
Grantors (as such term is defined therein) party thereto and Administrative
Agent (the “Original Security Agreement”) shall be amended and restated in its
entirety by this Agreement. The effectiveness of this Agreement shall not
constitute a novation or repayment of the Secured Obligations. Such Secured
Obligations shall continue to be secured by, among other things, the Collateral,
whether now existing or hereafter acquired and wheresoever located, all as more
specifically set forth in this Agreement and the other Loan Documents. Each
Grantor hereby reaffirms its obligations, liabilities, grants of security
interests, pledges and the validity of all covenants by it contained in any and
all Loan Documents, as amended, supplemented or otherwise modified by this
Agreement and the other Loan Documents.

30. Intercreditor Agreement. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF
THIS AGREEMENT AND THE INTERCREDITOR AGREEMENT, THE TERMS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL EXCEPT WITH RESPECT TO ANY TERMS NOT
CONSENTED TO BY THE BORROWER THAT, PURSUANT TO THE INTERCREDITOR AGREEMENT,
REQUIRES THE CONSENT OF THE BORROWER.

[signature pages follow]

 

-42-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.

 

GRANTORS:     ARC DOCUMENT SOLUTIONS, INC.     BY:   /s/ John Toth     NAME:  
John Toth     TITLE:   Chief Financial Officer     AMERICAN REPROGRAPHICS
COMPANY, L.L.C.     BY:   /s/ John Toth     NAME:   John Toth     TITLE:   Chief
Financial Officer     ARC ACQUISITION CORPORATION     BY:   /s/ John Toth    
NAME:   John Toth     TITLE:   Chief Financial Officer     ERS DIGITAL, INC.    
BY:   /s/ Dilantha Wijesuriya     NAME:   Dilantha Wijesuriya     TITLE:   Chief
Financial Officer     LICENSING SERVICES INTERNATIONAL, LLC     BY:   /s/
Dilantha Wijesuriya     NAME:   Dilantha Wijesuriya     TITLE:   Vice President

[SIGNATURE PAGE TO AMENDED AND RESTATED SECURITY AGREEMENT]



--------------------------------------------------------------------------------

    MIRROR PLUS TECHNOLOGIES, INC.     BY:   /s/ Dilantha Wijesuriya     NAME:  
Dilantha Wijesuriya     TITLE:   Chief Financial Officer     PLANWELL, LLC    
BY:   /s/ Dilantha Wijesuriya     NAME:   Dilantha Wijesuriya     TITLE:   Chief
Financial Officer     REPROGRAPHICS FORT WORTH, INC.     BY:   /s/ Dilantha
Wijesuriya     NAME:   Dilantha Wijesuriya     TITLE:   Vice President    
RIDGWAY’S, LLC     BY:   /s/ John Toth     NAME:   John Toth     TITLE:   Chief
Financial Officer

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SECURITY AGREEMENT]



--------------------------------------------------------------------------------

AGENT:     WELLS FARGO BANK, NATIONAL ASSOCIATION     By:   /s/ Amelie Yehros  
 

Name:

  Amelie Yehros     Title:   SVP

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SECURITY AGREEMENT]



--------------------------------------------------------------------------------

ANNEX 1 TO GUARANTY AND SECURITY AGREEMENT

FORM OF JOINDER

Joinder No.              (this “Joinder”), dated as of                  20    ,
to the Guaranty and Security Agreement, dated as of January 27, 2012 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Guaranty and Security Agreement”), by and among each of the parties listed on
the signature pages thereto and those additional entities that thereafter become
parties thereto (collectively, jointly and severally, “Grantors” and each,
individually, a “Grantor”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as agent for the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of January 27, 2012
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”) by and among American Reprographics Company, a Delaware
corporation (“US Borrower”), ARC Reprographics Canada Corp., a British Columbia
corporation (“ARC Canada”) and ARC Digital Canada Corp., a British Columbia
corporation (“ARC Digital Canada”; and ARC Digital Canada together with ARC
Canada, “Canadian Borrowers”), US Borrower and Canadian Borrowers are
collectively referred to as “Borrowers”), the lenders party thereto as “Lenders”
(each of such Lenders, together with its successors and permitted assigns, is
referred to hereinafter as a “Lender”), Agent, and Wells Fargo Capital Finance
Corporation Canada, an Ontario corporation as administrative agent for the
Canadian Lenders (in such capacity, together with its successors and assigns in
such capacity, “Canadian Agent”), the Lender Group has agreed to make certain
financial accommodations available to Borrowers from time to time pursuant to
the terms and conditions thereof; and

WHEREAS, initially capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Guaranty and
Security Agreement or, if not defined therein, in the Credit Agreement, and this
Joinder shall be subject to the rules of construction set forth in Section 1(b)
of the Guaranty and Security Agreement, which rules of construction are
incorporated herein by this reference, mutatis mutandis; and

WHEREAS, Grantors have entered into the Guaranty and Security Agreement in order
to induce the Lender Group and the Bank Product Providers to make certain
financial accommodations to Borrowers as provided for in the Credit Agreement,
the other Loan Documents, and the Bank Product Agreements; and

WHEREAS, pursuant to Section 5.11 of the Credit Agreement and Section 26 of the
Guaranty and Security Agreement, certain Subsidiaries of the Loan Parties, must
execute and deliver certain Loan Documents, including the Guarantor and Security
Agreement, and the joinder to the Guaranty and Security Agreement by the
undersigned new Grantor or Grantors (collectively, the “New Grantors”) may be
accomplished by the execution of this Joinder in favor of Agent, for the benefit
of the Lender Group and the Bank Product Providers; and

 

Annex I - 1



--------------------------------------------------------------------------------

WHEREAS, each New Grantor (a) is [an Affiliate] [a Subsidiary] of a Borrower
and, as such, will benefit by virtue of the financial accommodations extended to
such Borrower by the Lender Group or the Bank Product Providers and (b) by
becoming a Grantor will benefit from certain rights granted to the Grantors
pursuant to the terms of the Loan Documents and the Bank Product Agreements;

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:

1. In accordance with Section 26 of the Guaranty and Security Agreement, each
New Grantor, by its signature below, becomes a “Grantor” and “Guarantor” under
the Guaranty and Security Agreement with the same force and effect as if
originally named therein as a “Grantor” and “Guarantor” and each New Grantor
hereby (a) agrees to all of the terms and provisions of the Guaranty and
Security Agreement applicable to it as a “Grantor” or “Guarantor” thereunder and
(b) represents and warrants that the representations and warranties made by it
as a “Grantor” or “Guarantor” thereunder are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
materiality in the text thereof) on and as of the date hereof. In furtherance of
the foregoing, each New Grantor hereby (a) jointly and severally unconditionally
and irrevocably guarantees as a primary obligor and not merely as a surety the
full and prompt payment when due, whether upon maturity, acceleration, or
otherwise, of all of the Guarantied Obligations, and (b) unconditionally grants,
assigns, and pledges to Agent, for the benefit of the Lender Group and the Bank
Product Providers, to secure the Secured Obligations, a continuing security
interest in and to all of such New Grantor’s right, title and interest in and to
the Collateral. Each reference to a “Grantor” or “Guarantor” in the Guaranty and
Security Agreement shall be deemed to include each New Grantor. The Guaranty and
Security Agreement is incorporated herein by reference.

2. Schedule 1, “Commercial Tort Claims”, Schedule 2, “Copyrights”, Schedule 3,
“Intellectual Property Licenses”, Schedule 4, “Patents”, Schedule 5, “Pledged
Companies”, Schedule 6, “Trademarks”, Schedule 7, Name; Chief Executive Office;
Tax Identification Numbers and Organizational Numbers, Schedule 8, “Owned Real
Property”, Schedule 9, “Deposit Accounts and Securities Accounts”, Schedule 10,
“Controlled Account Banks”, and Schedule 11, “List of Uniform Commercial Code
Filing Jurisdictions”, attached hereto supplement Schedule 1, Schedule 2,
Schedule 3, Schedule 4, Schedule 5, Schedule 6, Schedule 7, Schedule 8, Schedule
9, Schedule 10, and Schedule 11, respectively, to the Guaranty and Security
Agreement and shall be deemed a part thereof for all purposes of the Guaranty
and Security Agreement.

3. Each New Grantor authorizes Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments
thereto (i) describing the Collateral as “all personal property of debtor” or
“all assets of debtor” or words of similar effect, (ii) describing the
Collateral as being of equal or lesser scope or with greater detail, or
(iii) that contain any information required by part 5 of Article 9 of the Code
for the sufficiency or filing office acceptance. Each New Grantor also hereby
ratifies any and all financing statements or amendments previously filed by
Agent in any jurisdiction in connection with the Loan Documents.

 

Annex I - 2



--------------------------------------------------------------------------------

4. Each New Grantor represents and warrants to Agent, the Lender Group and the
Bank Product Providers that this Joinder has been duly executed and delivered by
such New Grantor and constitutes its legal, valid, and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium, or other similar laws affecting creditors’ rights
generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).

5. This Joinder is a Loan Document. This Joinder may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Joinder.
Delivery of an executed counterpart of this Joinder by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Joinder. Any party delivering an
executed counterpart of this Joinder by telefacsimile or other electronic method
of transmission also shall deliver an original executed counterpart of this
Joinder but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Joinder.

6. The Guaranty and Security Agreement, as supplemented hereby, shall remain in
full force and effect.

7. THIS JOINDER SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND
VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 25 OF THE
SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Annex I - 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Guaranty
and Security Agreement to be executed and delivered as of the day and year first
above written.

 

NEW GRANTORS:     [NAME OF NEW GRANTOR]     By:         Name:  

 

    Title:  

 

 

    [NAME OF NEW GRANTOR]     By:         Name:  

 

    Title:  

 

 

AGENT:     WELLS FARGO BANK, NATIONAL ASSOCIATION     By:         Name:  

 

    Title:  

 

[SIGNATURE PAGE TO JOINDER NO.      TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
this      day of                 , 20    , by and among Grantors listed on the
signature pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as agent for the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of January 27, 2012
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”) by and among American Reprographics Company, a Delaware
corporation (“US Borrower”), ARC Reprographics Canada Corp., a British Columbia
corporation (“ARC Canada”) and ARC Digital Canada Corp., a British Columbia
corporation (“ARC Digital Canada”); and ARC Digital Canada together with ARC
Canada, “Canadian Borrowers”), US Borrower and Canadian Borrowers are
collectively referred to as “Borrowers”), the lenders party thereto as “Lenders”
(each of such Lenders, together with its successors and permitted assigns, is
referred to hereinafter as a “Lender”), Agent, and Wells Fargo Capital Finance
Corporation Canada, an Ontario corporation as administrative agent for the
Canadian Lenders (in such capacity, together with its successors and assigns in
such capacity, “Canadian Agent”), the Lender Group has agreed to make certain
financial accommodations available to Borrowers from time to time pursuant to
the terms and conditions thereof; and

WHEREAS, the members of the Lender Group and the Bank Product Providers are
willing to make the financial accommodations to Borrowers as provided for in the
Credit Agreement, the other Loan Documents, and the Bank Product Agreements, but
only upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of the Lender Group and the Bank Product
Providers, that certain Guaranty and Security Agreement, dated as of January 27,
2012 (including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Guaranty and
Security Agreement”); and

WHEREAS, pursuant to the Guaranty and Security Agreement, Grantors are required
to execute and deliver to Agent, for the benefit of the Lender Group and the
Bank Product Providers, this Copyright Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:

1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Guaranty and Security Agreement
or, if not defined therein, in the Credit Agreement, and this Copyright Security
Agreement shall be subject to the rules of construction set forth in
Section 1(b) of the Guaranty and Security Agreement, which rules of construction
are incorporated herein by this reference, mutatis mutandis.

 

A-1



--------------------------------------------------------------------------------

2. GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit each
member of the Lender Group and each of the Bank Product Providers, to secure the
Secured Obligations, a continuing security interest (referred to in this
Copyright Security Agreement as the “Security Interest”) in all of such
Grantor’s right, title and interest in and to the following, whether now owned
or hereafter acquired or arising (collectively, the “Copyright Collateral”):

(a) all of such Grantor’s Copyrights and Copyright Intellectual Property
Licenses to which it is a party including those referred to on Schedule I;

(b) all renewals or extensions of the foregoing; and

(c) all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement of any
Copyright or any Copyright exclusively licensed under any Intellectual Property
License, including the right to receive damages, or the right to receive license
fees, royalties, and other compensation under any Copyright Intellectual
Property License.

3. SECURITY FOR SECURED OBLIGATIONS. This Copyright Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Copyright Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the other members of the
Lender Group, the Bank Product Providers or any of them, whether or not they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Grantor.

4. SECURITY AGREEMENT. The Security Interest granted pursuant to this Copyright
Security Agreement is granted in conjunction with the security interests granted
to Agent, for the benefit of the Lender Group and the Bank Product Providers,
pursuant to the Guaranty and Security Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the Security Interest in the Copyright Collateral made and granted hereby are
more fully set forth in the Guaranty and Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. To the extent there is any inconsistency between this Copyright Security
Agreement and the Guaranty and Security Agreement, the Guaranty and Security
Agreement shall control.

5. AUTHORIZATION TO SUPPLEMENT. Grantors shall give Agent prior written notice
of no less than five (5) Business Days before filing any additional application
for registration of any copyright and prompt notice in writing of any additional
copyright registrations granted therefor after the date hereof. Without limiting
Grantors’ obligations under this Section, Grantors hereby authorize Agent
unilaterally to modify this Copyright Security Agreement by amending Schedule I
to include any future United States registered copyrights or applications
therefor of each Grantor. Notwithstanding the foregoing, no failure to so modify
this Copyright Security Agreement or amend Schedule I shall in any way affect,
invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.

 

A-2



--------------------------------------------------------------------------------

6. COUNTERPARTS. This Copyright Security Agreement is a Loan Document. This
Copyright Security Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Copyright Security Agreement.
Delivery of an executed counterpart of this Copyright Security Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Copyright
Security Agreement. Any party delivering an executed counterpart of this
Copyright Security Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Copyright Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Copyright Security Agreement.

7. CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE PROVISION.
THIS COPYRIGHT SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 25 OF THE SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED
HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

[signature page follows]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Copyright Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:    

 

    By:         Name:  

 

    Title:  

 

 

   

 

    By:         Name:  

 

    Title:  

 

 

    ACCEPTED AND ACKNOWLEDGED BY: AGENT:     WELLS FARGO BANK, NATIONAL
ASSOCIATION     By:         Name:  

 

    Title:  

 

[SIGNATURE PAGE TO COPYRIGHT SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

to

COPYRIGHT SECURITY AGREEMENT

Copyright Registrations

 

Grantor

  

Country

  

Copyright

  

Registration No.

  

Registration Date

Copyright Licenses



--------------------------------------------------------------------------------

EXHIBIT B

PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made this
     day of                 , 20    , by and among the Grantors listed on the
signature pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as agent for the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of January 27, 2012
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”) by and among American Reprographics Company, a Delaware
corporation (“US Borrower”), ARC Reprographics Canada Corp., a British Columbia
corporation (“ARC Canada”) and ARC Digital Canada Corp., a British Columbia
corporation (“ARC Digital Canada”); and ARC Digital Canada together with ARC
Canada, “Canadian Borrowers”), US Borrower and Canadian Borrowers are
collectively referred to as “Borrowers”), the lenders party thereto as “Lenders”
(each of such Lenders, together with its successors and permitted assigns, is
referred to hereinafter as a “Lender”), Agent, and Wells Fargo Capital Finance
Corporation Canada, an Ontario corporation as administrative agent for the
Canadian Lenders (in such capacity, together with its successors and assigns in
such capacity, “Canadian Agent”), the Lender Group has agreed to make certain
financial accommodations available to Borrowers from time to time pursuant to
the terms and conditions thereof; and

WHEREAS, the members of Lender Group and the Bank Product Providers are willing
to make the financial accommodations to Borrowers as provided for in the Credit
Agreement, the other Loan Documents, and the Bank Product Agreements, but only
upon the condition, among others, that the Grantors shall have executed and
delivered to Agent, for the benefit of the Lender Group and the Bank Product
Providers, that certain Guaranty and Security Agreement, dated as of January 27,
2012 (including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Guaranty and
Security Agreement”); and

WHEREAS, pursuant to the Guaranty and Security Agreement, Grantors are required
to execute and deliver to Agent, for the benefit of the Lender Group and the
Bank Product Providers, this Patent Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Guaranty and Security Agreement
or, if not defined therein, in the Credit Agreement, and this Patent Security
Agreement shall be subject to the rules of construction set forth in
Section 1(b) of the Guaranty and Security Agreement, which rules of construction
are incorporated herein by this reference, mutatis mutandis.

 

B-1



--------------------------------------------------------------------------------

2. GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit each
member of the Lender Group and each of the Bank Product Providers, to secure the
Secured Obligations, a continuing security interest (referred to in this Patent
Security Agreement as the “Security Interest”) in all of such Grantor’s right,
title and interest in and to the following, whether now owned or hereafter
acquired or arising (collectively, the “Patent Collateral”):

(a) all of its Patents and Patent Intellectual Property Licenses to which it is
a party including those referred to on Schedule I;

(b) all divisionals, continuations, continuations-in-part, reissues,
reexaminations, or extensions of the foregoing; and

(c) all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement of any
Patent or any Patent exclusively licensed under any Intellectual Property
License, including the right to receive damages, or right to receive license
fees, royalties, and other compensation under any Patent Intellectual Property
License.

3. SECURITY FOR SECURED OBLIGATIONS. This Patent Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Patent Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the other members of the
Lender Group, the Bank Product Providers or any of them, whether or not they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Grantor.

4. SECURITY AGREEMENT. The Security Interest granted pursuant to this Patent
Security Agreement is granted in conjunction with the security interests granted
to Agent, for the benefit of the Lender Group and the Bank Product Providers,
pursuant to the Guaranty and Security Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the Security Interest in the Patent Collateral made and granted hereby are more
fully set forth in the Guaranty and Security Agreement, the terms and provisions
of which are incorporated by reference herein as if fully set forth herein. To
the extent there is any inconsistency between this Patent Security Agreement and
the Guaranty and Security Agreement, the Guaranty and Security Agreement shall
control.

5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
patent application or issued patent or become entitled to the benefit of any
patent application or patent for any divisional, continuation,
continuation-in-part, reissue, or reexamination of any existing patent or patent
application, the provisions of this Patent Security Agreement shall
automatically apply thereto. Grantors shall give ten (10) Business Days’ notice
in writing to Agent after acquisition of any such new patent rights. Without
limiting Grantors’ obligations under this Section, Grantors hereby authorize
Agent unilaterally to modify this Patent Security Agreement by amending Schedule
I to include any such new patent rights of each Grantor. Notwithstanding the
foregoing, no failure to so modify this Patent Security Agreement or amend
Schedule I shall in any way affect, invalidate or detract from Agent’s
continuing security interest in all Collateral, whether or not listed on
Schedule I.

 

B-2



--------------------------------------------------------------------------------

6. COUNTERPARTS. This Patent Security Agreement is a Loan Document. This Patent
Security Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Patent Security Agreement.
Delivery of an executed counterpart of this Patent Security Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Patent
Security Agreement. Any party delivering an executed counterpart of this Patent
Security Agreement by telefacsimile or other electronic method of transmission
also shall deliver an original executed counterpart of this Patent Security
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Patent Security
Agreement.

7. CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE PROVISION.
THIS PATENT SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 25 OF THE SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED
HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

[signature page follows]

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Patent Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:    

 

    By:         Name:  

 

    Title:  

 

 

   

 

    By:         Name:  

 

    Title:  

 

 

    ACCEPTED AND ACKNOWLEDGED BY: AGENT:     WELLS FARGO BANK, NATIONAL
ASSOCIATION     By:         Name:  

 

    Title:  

 

[SIGNATURE PAGE TO PATENT SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

Patents

 

Grantor

  

Country

  

Patent

  

Application/
Patent No.

  

Filing Date

Patent Licenses



--------------------------------------------------------------------------------

EXHIBIT C

PLEDGED INTERESTS ADDENDUM

This Pledged Interests Addendum, dated as of                 , 20     (this
“Pledged Interests Addendum”), is delivered pursuant to Section 7 of the
Guaranty and Security Agreement referred to below. The undersigned hereby agrees
that this Pledged Interests Addendum may be attached to that certain Guaranty
and Security Agreement, dated as of January 27, 2012, (as amended, restated,
supplemented, or otherwise modified from time to time, the “Guaranty and
Security Agreement”), made by the undersigned, together with the other Grantors
named therein, to WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent. Initially
capitalized terms used but not defined herein shall have the meaning ascribed to
such terms in the Guaranty and Security Agreement or, if not defined therein, in
the Credit Agreement, and this Pledged Interests Addendum shall be subject to
the rules of construction set forth in Section 1(b) of the Guaranty and Security
Agreement, which rules of construction are incorporated herein by this
reference, mutatis mutandis. The undersigned hereby agrees that the additional
interests listed on Schedule I shall be and become part of the Pledged Interests
pledged by the undersigned to Agent in the Guaranty and Security Agreement and
any pledged company set forth on Schedule I shall be and become a “Pledged
Company” under the Guaranty and Security Agreement, each with the same force and
effect as if originally named therein.

This Pledged interests Addendum is a Loan Document. Delivery of an executed
counterpart of this Pledged Interests Addendum by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Pledged Interests Addendum. If the
undersigned delivers an executed counterpart of this Pledged Interests Addendum
by telefacsimile or other electronic method of transmission, the undersigned
shall also deliver an original executed counterpart of this Pledged Interests
Addendum but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Pledged
Interests Addendum.

The undersigned hereby certifies that the representations and warranties set
forth in Section 6 of the Guaranty and Security Agreement of the undersigned are
true and correct as to the Pledged Interests listed herein on and as of the date
hereof.

THIS PLEDGED INTERESTS ADDENDUM SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 25 OF THE SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED
HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

[signature page follows]

 

C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Pledged Interests Addendum
to be executed and delivered as of the day and year first above written.

 

 

By:     Name:  

 

Title:  

 

[SIGNATURE PAGE TO PLEDGED INTERESTS ADDENDUM]



--------------------------------------------------------------------------------

SCHEDULE I

to

PLEDGED INTERESTS ADDENDUM

Pledged Interests

 

Name of Grantor

  

Name of Pledged
Company

  

Number of Shares/
Units

  

Class of Interests

  

Percentage of Class
Owned

  

Certificate Nos.



--------------------------------------------------------------------------------

EXHIBIT D

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this      day of                 , 20    , by and among Grantors listed on the
signature pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as agent for the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of January 27, 2012
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”) by and among American Reprographics Company, a Delaware
corporation (“US Borrower”), ARC Reprographics Canada Corp., a British Columbia
corporation (“ARC Canada”) and ARC Digital Canada Corp., a British Columbia
corporation (“ARC Digital Canada”); and ARC Digital Canada together with ARC
Canada, “Canadian Borrowers”), US Borrower and Canadian Borrowers are
collectively referred to as “Borrowers”), the lenders party thereto as “Lenders”
(each of such Lenders, together with its successors and permitted assigns, is
referred to hereinafter as a “Lender”), Agent, and Wells Fargo Capital Finance
Corporation Canada, an Ontario corporation as administrative agent for the
Canadian Lenders (in such capacity, together with its successors and assigns in
such capacity, “Canadian Agent”), the Lender Group has agreed to make certain
financial accommodations available to Borrowers from time to time pursuant to
the terms and conditions thereof; and

WHEREAS, the members of the Lender Group and the Bank Product Providers are
willing to make the financial accommodations to Borrowers as provided for in the
Credit Agreement, the other Loan Documents, and the Bank Product Agreements, but
only upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of Lender Group and the Bank Product
Providers, that certain Guaranty and Security Agreement, dated as of January 27,
2012 (including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Guaranty and
Security Agreement”); and

WHEREAS, pursuant to the Guaranty and Security Agreement, Grantors are required
to execute and deliver to Agent, for the benefit of Lender Group and the Bank
Product Providers, this Trademark Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Guaranty and Security Agreement
or, if not defined therein, in the Credit Agreement, and this Trademark Security
Agreement shall be subject to the rules of construction set forth in
Section 1(b) of the Guaranty and Security Agreement, which rules of construction
are incorporated herein by this reference, mutatis mutandis.

 

D-1



--------------------------------------------------------------------------------

2. GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit each
member of the Lender Group and each of the Bank Product Providers, to secure the
Secured Obligations, a continuing security interest (referred to in this
Trademark Security Agreement as the “Security Interest”) in all of such
Grantor’s right, title and interest in and to the following, whether now owned
or hereafter acquired or arising (collectively, the “Trademark Collateral”):

(a) all of its Trademarks and Trademark Intellectual Property Licenses to which
it is a party including those referred to on Schedule I;

(b) all goodwill of the business connected with the use of, and symbolized by,
each Trademark and each Trademark Intellectual Property License; and

(c) all products and proceeds (as that term is defined in the Code) of the
foregoing, including any claim by such Grantor against third parties for past,
present or future (i) infringement or dilution of any Trademark or any
Trademarks exclusively licensed under any Intellectual Property License,
including right to receive any damages, (ii) injury to the goodwill associated
with any Trademark, or (iii) right to receive license fees, royalties, and other
compensation under any Trademark Intellectual Property License.

3. SECURITY FOR SECURED OBLIGATIONS. This Trademark Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Trademark Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the other members of the
Lender Group, the Bank Product Providers or any of them, whether or not they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Grantor.

4. SECURITY AGREEMENT. The Security Interest granted pursuant to this Trademark
Security Agreement is granted in conjunction with the security interests granted
to Agent, for the benefit of the Lender Group and the Bank Product Providers,
pursuant to the Guaranty and Security Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the Security Interest in the Trademark Collateral made and granted hereby are
more fully set forth in the Guaranty and Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. To the extent there is any inconsistency between this Trademark Security
Agreement and the Guaranty and Security Agreement, the Guaranty and Security
Agreement shall control.

5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Grantors shall give notice in writing to Agent
within ten (10) Business Days after the acquisition of any such new trademarks
or renewal or extension of any trademark registration. Without limiting
Grantors’ obligations under this Section, Grantors hereby authorize Agent
unilaterally to modify this Trademark Security Agreement by amending Schedule I
to include any such new trademark rights of each Grantor. Notwithstanding the
foregoing, no failure to so modify this Trademark Security Agreement or amend
Schedule I shall in any way affect, invalidate or detract from Agent’s
continuing security interest in all Collateral, whether or not listed on
Schedule I.

 

D-2



--------------------------------------------------------------------------------

6. COUNTERPARTS. This Trademark Security Agreement is a Loan Document. This
Trademark Security Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Trademark Security Agreement.
Delivery of an executed counterpart of this Trademark Security Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Trademark
Security Agreement. Any party delivering an executed counterpart of this
Trademark Security Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Trademark Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Trademark Security Agreement.

7. CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE PROVISION.
THIS TRADEMARK SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 25 OF THE SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED
HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

[signature page follows]

 

D-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:    

 

    By:         Name:  

 

    Title:  

 

 

   

 

    By:         Name:  

 

    Title:  

 

 

    ACCEPTED AND ACKNOWLEDGED BY: AGENT:     WELLS FARGO BANK, NATIONAL
ASSOCIATION     By:         Name:  

 

    Title:  

 

[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

Trademark Registrations/Applications

 

Grantor

  

Country

  

Mark

  

Application/

Registration No.

  

App/Reg Date

Trade Names

Common Law Trademarks

Trademarks Not Currently In Use

Trademark Licenses



--------------------------------------------------------------------------------

SCHEDULE 1

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

SCHEDULE 2

COPYRIGHTS

Registered Copyrights:

 

Loan Party

  

Registration

No.

  

Registration Date

  

Title

  

Expiration Date

American Reprographics Company, L.L.C.    TX2120240    June 25, 1987   
Dieterich-Post Company Suggested Retail Price List    June 15, 2082 ARC
Acquisition Corporation    VA873-595    July 25, 1997    Tiger Reprographics
Logo    June 1, 2091 ARC Acquisition Corporation (as successor-in-interest to
Blue Print Service Company, Inc.)    VA1342    March 30, 1978    General street
map, Montgomery, Alabama / prepared by Frank H. Temple, cartographer, in
cooperation with Blue Print Service Company, Inc.    January 9, 2073 ARC
Acquisition Corporation (as successor-in-interest to Blue Print Service Company,
Inc.)    VA96748    March 29, 1982    General street map, Montgomery, Alabama /
prepared by Frank H. Temple, cartographer, in cooperation with Blue Print
Service Company, Inc.    March 1, 2077 ERS Digital, Inc. (fka Engineering Repro
Systems, Inc.)    TX4945114    February 23, 1999    The Horowitzer AEC Software
   January 19, 2094 American Reprographics Company, L.L.C.    TXu000896815   
September 1, 1999    Collaborative Management Tool    2118 or 95 years from date
of publication, whichever is shorter)



--------------------------------------------------------------------------------

Copyright Registration Applications:

 

Loan Party

  

Registration No.

   Registration Date   

Title

   Expiration Date American Reprographics Company, L.L.C.    Pending    August
19, 2013    Color Management Handbook: A Guide to Accurate and    American
Reprographics Company, L.L.C.    Pending    August 23, 2013    ARC / Planwell
website pages    American Reprographics Company, L.L.C.    Pending    August 8,
2013    ARC logo   

 

3



--------------------------------------------------------------------------------

SCHEDULE 3

INTELLECTUAL PROPERTY LICENSES

None.



--------------------------------------------------------------------------------

SCHEDULE 4

PATENTS

None.



--------------------------------------------------------------------------------

SCHEDULE 5

PLEDGED COMPANIES

 

Grantor

  

Pledged Company

   Certificate No.     No. Shares/Interest    Percent
Owned     Percent
Pledged  

ARC Document Solutions, Inc.

   American Reprographics Company, L.L.C.      5 1      100       Membership
Interest      100 %      100 % 

American Reprographics Company, L.L.C.

   ARC Acquisition Corporation      2        500       Common Stock      100 % 
    100 % 

American Reprographics Company, L.L.C.

   American Reprographics Company India Private Limited      1        1      
Common Stock      0.00008 %      0 % 

ARC Acquisition Corporation

   ERS Digital, Inc.      8        100       Common Stock      100 %      100 % 

ARC Acquisition Corporation

   Licensing Services International, LLC      Uncertificated        N/A      
Membership Interest      100 %      100 % 

ARC Acquisition Corporation

   Mirror Plus Technologies, Inc.      5        100,000,000       Common Stock
     100 %      100 % 

ARC Acquisition Corporation

   Planwell, LLC      Uncertificated        N/A       Membership Interest     
100 %      100 % 

ARC Acquisition Corporation

   Reprographics Fort Worth, Inc.      14, 15        1,000       Common Stock   
  100 %      100 % 

Reprographics Fort Worth, Inc.

   Ridgway’s, LLC      Uncertificated        N/A       Membership Interest     
100 %      100 % 

ARC Acquisition Corporation

   American Reprographics Company India Private Limited      0002, 0003 2     
1,249,020       Common Stock      99.99992 %      65 % 

 

1  Certificate to be delivered to the Term Agent within 30 days of the Effective
Date.

2  Certificate representing 65% of outstanding voting Equity Interests to be
delivered to Term Agent within 30 days of the Effective Date.



--------------------------------------------------------------------------------

Grantor

  

Pledged Company

   Certificate No.    No. Shares/Interest    Percent
Owned     Percent
Pledged  

ARC Acquisition Corporation

   ARC Document Solutions Australia Pty. Limited    2, 3      100       Common
Stock      100 %      65 % 

ARC Acquisition Corporation

   ARC Reprographics Hong Kong, Limited    3, 4      100       Common Stock     
100 %      65 % 

ARC Acquisition Corporation

   ARC Technology Bermuda Ltd.    1, 2      100       Common Stock      100 %   
  65 % 

ARC Acquisition Corporation

   ARC Reprographics Canada Corp.    A-8, A-9


C-4, C-5

    


 

978


3,111

  


  

  

Class A – Common Stock

Class C – Common Stock

    


 

100


100

% 


% 

   


 

65


100

% 


% 

ARC Acquisition Corporation

   ARC – UK Technologies Limited    10, 11      900       Common Stock      100
%      65 % 

ARC Acquisition Corporation

   ARC Document Solutions Middle East FZ-LLC    Uncertificated      N/A      
Common Stock      100 %      65 % 

 

7



--------------------------------------------------------------------------------

SCHEDULE 6

TRADEMARKS

United States Trademarks

Registrations:

 

Type of Mark

  

Owner

  

Description

  

Serial No.

  

App. Date

  

Reg. No.

  

Reg. Date

Trademark    American Reprographics Company, L.L.C.    METAPRINT    77/213,746
   6/22/2007    3,417,291    4/29/2008 Trademark    American Reprographics
Company, L.L.C.    METAPRINT and Design    77/225,168    7/9/2007    3,417,341
   4/29/2008 Service Mark    American Reprographics Company, L.L.C.    PLANWELL
   76/097,965    7/27/2000    2,555,201    4/2/2002 Service Mark    American
Reprographics Company, L.L.C.    PLANWELL PDS    76/488,038    2/7/2003   
2,967,679    7/12/2005 Service Mark    American Reprographics Company, L.L.C.   
Stylized “V”    75/312,202    6/20/1997    2,230,081    3/9/1999 Service Mark   
American Reprographics Company, L.L.C.    SUB-HUB    78/516,221    11/12/2004   
3,419,840    4/29/2008 Service Mark    ARC Acquisition Corporation    BPS and
Design    75/410,499    12/23/1997    2,390,739    10/3/2000



--------------------------------------------------------------------------------

Type of Mark

  

Owner

  

Description

  

Serial No.

  

App. Date

  

Reg. No.

  

Reg. Date

Service Mark    American Reprographics Company, L.L.C. (as successor-in-interest
to Reprographics Northwest, LLC)    R REPROGRAPHICS NORTHWEST INC and Design   
75/494,092    6/1/1998    2,330,987    3/21/2000 Service Mark    Ridgway’s, LLC
(fka Ridgway’s Ltd.)    COLOR IT PLUS    77,198,777    6/6/2007    3,502,614   
9/16/2008 Service Mark    Ridgway’s, LLC (fka Ridgway’s Ltd.)    COLOR IT PLUS
and Design    77,312,950    10/25/2007    3,581,391    2/24/2009 Service Mark   
Ridgway’s, LLC (fka Ridgway’s Ltd.)    IT PLUS ADVANCED TECHNOLOGIES   
77,143,797    3/29/2007    3,648,076    6/30/2009 Service Mark    Ridgway’s, LLC
(fka Ridgway’s Ltd.)    IT PLUS ADVANCED TECHNOLOGIES and Design    77,144,513
   3/30/2007    3,644,071    6/23/2009 Service Mark    Ridgway’s, LLC (fka
Ridgway’s Ltd.)    IT PLUS EQUIPMENT SERVICES    77,143,818    3/29/2007   
3,528,275    11/4/2008 Service Mark    Ridgway’s, LLC (fka Ridgway’s Ltd.)    IT
PLUS EQUIPMENT SERVICES and Design    77,144,516    3/30/2007    3,528,276   
11/4/2008 Service Mark    Ridgway’s, LLC (fka Ridgway’s Ltd.)    IT PLUS NETWORK
   77,143,783    3/29/2007    3,505,965    9/23/2008 Service Mark    Ridgway’s,
LLC (fka Ridgway’s Ltd.)    IT PLUS NETWORK and Design    77,144,489   
3/30/2007    3,505,966    9/23/2008

 

9



--------------------------------------------------------------------------------

Type of Mark

  

Owner

  

Description

  

Serial No.

  

App. Date

  

Reg. No.

  

Reg. Date

Service Mark    Ridgway’s, LLC (as successor-in-interest to Western Blue Print
Company, L.L.C.)    DAD    76/422,614    6/19/2002    2,768,932    9/30/2003
Service Mark    ERS Digital, Inc.    EBLUEPRINT    76,287,368    7/19/2001   
2893941    10/12/2004 Trademark    Ridgway’s, LLC (as successor-in-interest to
T-Square Express, Inc.)    MIX IMAGING    78,696,311    8/19/2005    3313835   
10/16/2007 Trademark    Ridgway’s, LLC (fka Ridgway’s Ltd.)    Ridgway’s
(Stylized)    72/106,641    10/18/1960    0722848    10/17/1961
Service Mark—Ohio    Queen City Reprographics, Inc. (ownership change to
American Reprographics Company, L.L.C. pending)    DIGITAL IMAGING SUPPLIES &
design    200,411,900,290    4/27/2004    1,459,688    4/27/2004
Service Mark—Ohio    Queen City Reprographics, Inc. (ownership change to
American Reprographics Company, L.L.C. pending)    RESOURCE IMAGING SUPPLY &
design    200,416,602,754    6/14/2004    1,470,037    6/14/2004

 

10



--------------------------------------------------------------------------------

Type of Mark

  

Owner

  

Description

   Serial No.    App. Date    Reg. No.    Reg. Date Trade Name Registration—Ohio
   Queen City Reprographics, Inc. (ownership change to American Reprographics
Company, L.L.C. pending)    RESOURCE IMAGING SUPPLY    200,424,504,004   
2/7/2000    1,131,186    2/7/2000 Service Mark    American Reprographics
Company, L.L.C.    RIOT CREATIVE IMAGING    85/604,589    4/21/2012    4,257,201
   12/11/2012 Service Mark    American Reprographics Company, L.L.C.    ARC
AMERICAN REPROGRAPHICS COMPANY    78/713269    9/14/2005    3,260,144   
7/10/2007

 

11



--------------------------------------------------------------------------------

SCHEDULE 7

NAME; JURISDICTION OF ORGANIZATION; CHIEF EXECUTIVE OFFICE; TAX

IDENTIFICATION NUMBERS AND ORGANIZATIONAL IDENTIFICATION NUMBERS

 

Name

  

Jurisdiction of

Organization

  

Chief Executive Office

   Tax
Identification
Number    Organizational
Identification
Number ARC Document Solutions, Inc.    Delaware   

1981 N. Broadway, Ste. 385

Walnut Creek, CA 94596

   XX-XXXXXXX    3860502 American Reprographics Company, L.L.C.    California   

1981 N. Broadway, Ste. 385

Walnut Creek, CA 94596

   XX-XXXXXXX    199729710050 ARC Acquisition Corporation    California   

1981 N. Broadway, Ste. 385

Walnut Creek, CA 94596

   XX-XXXXXXX    C2121746 ERS Digital, Inc.    Minnesota   

1981 N. Broadway, Ste. 385

Walnut Creek, CA 94596

   XX-XXXXXXX    3S-966 Licensing Services International, LLC    California   

1981 N. Broadway, Ste. 385

Walnut Creek, CA 94596

   XX-XXXXXXX    200319210198 Mirror Plus Technologies, Inc.    California   

1981 N. Broadway, Ste. 385

Walnut Creek, CA 94596

   XX-XXXXXXX    C2058232 Planwell, LLC    California   

1981 N. Broadway, Ste. 385

Walnut Creek, CA 94596

   XX-XXXXXXX    200325610125 REPROGRAPHICS FORT WORTH, INC.    Delaware   

1981 N. Broadway, Ste. 385

Walnut Creek, CA 94596

   XX-XXXXXXX    3219203 Ridgway’s, LLC    Texas   

1981 N. Broadway, Ste. 385

Walnut Creek, CA 94596

   XX-XXXXXXX    800917926



--------------------------------------------------------------------------------

SCHEDULE 8

REAL PROPERTY

 

Owner

  

Property

ARC Acquisition Corporation, as successor in interest to Blue Print Service
Company, Inc.   

1700 Jefferson Avenue

Oakland, CA

ERS Digital, Inc., as successor in interest to Dunn Blue Print Company   

1009 West Maple Road

Clawson, MI